












CREDIT AGREEMENT


dated as of


December 19, 2014


among


SUPERIOR INDUSTRIES INTERNATIONAL, INC.




The Lenders Party Hereto




JPMORGAN CHASE BANK, N.A.
as Administrative Agent




and




WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent




 
 
J.P. MORGAN SECURITIES LLC
as Sole Bookrunner and Sole Lead Arranger















--------------------------------------------------------------------------------






 
Table of Contents
Page
 
 
 
Article I Definitions 1
 
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
24
SECTION 1.03.
Terms Generally
24
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
25
SECTION 1.05.
Status of Obligations
25
Article II The Credits
 
26
SECTION 2.01.
Commitments
26
SECTION 2.02.
Loans and Borrowings
26
SECTION 2.03.
Requests for Revolving Borrowings
27
SECTION 2.04.
Intentionally Omitted
27
SECTION 2.05.
Swingline Loans
27
SECTION 2.06.
Letters of Credit
28
SECTION 2.07.
Funding of Borrowings
32
SECTION 2.08.
Interest Elections
33
SECTION 2.09.
Termination and Reduction of Commitments
34
SECTION 2.10.
Repayment of Loans; Evidence of Debt
34
SECTION 2.11.
Prepayment of Loans
35
SECTION 2.12.
Fees
35
SECTION 2.13.
Interest
36
SECTION 2.14.
Alternate Rate of Interest
37
SECTION 2.15.
Increased Costs
37
SECTION 2.16.
Break Funding Payments
39
SECTION 2.17.
Taxes
39
SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
43
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
45
SECTION 2.20.
Expansion Option
45
SECTION 2.21.
Defaulting Lenders
46
Article III Representations and Warranties
48
SECTION 3.01.
Organization; Powers; Subsidiaries
48
SECTION 3.02.
Authorization; Enforceability
48
SECTION 3.03.
Governmental Approvals; No Conflicts
48
SECTION 3.04.
Financial Condition; No Material Adverse Change
49
SECTION 3.05.
Properties
49
SECTION 3.06.
Litigation, Environmental and Labor Matters
49
SECTION 3.07.
Compliance with Laws and Agreements
50
SECTION 3.08.
Investment Company Status
50
SECTION 3.09.
Taxes
50
SECTION 3.10.
ERISA
50
SECTION 3.11.
Disclosure
50
SECTION 3.12.
Federal Reserve Regulations
50
SECTION 3.13.
Liens
50
SECTION 3.14.
No Default
51





--------------------------------------------------------------------------------




SECTION 3.15.
Solvency
51
SECTION 3.16.
Insurance
51
SECTION 3.17.
Security Interest in Collateral
51
SECTION 3.18.
Anti-Corruption Laws and Sanctions
51
Article IV Conditions
 
51
SECTION 4.01.
Effective Date
51
SECTION 4.02.
Each Credit Event
52
Article V Affirmative Covenants
53
SECTION 5.01.
Financial Statements and Other Information
53
SECTION 5.02.
Notices of Material Events
54
SECTION 5.03.
Existence; Conduct of Business
54
SECTION 5.04.
Payment of Obligations
54
SECTION 5.05.
Maintenance of Properties; Insurance
55
SECTION 5.06.
Books and Records; Inspection Rights
55
SECTION 5.07.
Compliance with Laws and Material Contractual Obligations
55
SECTION 5.08.
Use of Proceeds
56
SECTION 5.09.
Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances
56
Article VI Negative Covenants
57
SECTION 6.01.
Indebtedness
57
SECTION 6.02.
Liens
59
SECTION 6.03.
Fundamental Changes and Asset Sales
61
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
62
SECTION 6.05.
Swap Agreements
64
SECTION 6.06.
Transactions with Affiliates
64
SECTION 6.07.
Restricted Payments
64
SECTION 6.08.
Restrictive Agreements
65
SECTION 6.09.
Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents
65
SECTION 6.10.
Sale and Leaseback Transactions
66
SECTION 6.11.
Capital Expenditures
66
SECTION 6.12.
Financial Covenants
66
Article VII Events of Default
67
Article VIII The Administrative Agent
69
Article IX Miscellaneous
 
73
SECTION 9.01.
Notices
73
SECTION 9.02.
Waivers; Amendments
74
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
77
SECTION 9.04.
Successors and Assigns
79
SECTION 9.05.
Survival
82
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
82
SECTION 9.07.
Severability
83
SECTION 9.08.
Right of Setoff
83
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
83
SECTION 9.10.
WAIVER OF JURY TRIAL
84
SECTION 9.11.
Headings
84
SECTION 9.12.
Confidentiality
84
SECTION 9.13.
USA PATRIOT Act
85





--------------------------------------------------------------------------------




SECTION 9.14.
Appointment for Perfection
85
SECTION 9.15.
Releases of Subsidiary Guarantors and Collateral
86
SECTION 9.16.
Interest Rate Limitation
86
SECTION 9.17.
No Advisory or Fiduciary Responsibility
86
Article X Borrower Guarantee
87
SECTION 10.01.
Guarantee
87
SECTION 10.02.
California Waivers
89
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






SCHEDULES:
 
Schedule 2.01 - Commitments
Schedule 2.06 - Existing Letters of Credit
Schedule 3.01 - Subsidiaries
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens
Schedule 6.04 - Existing Investments
 
EXHIBITS:
 
Exhibit A - Form of Assignment and Assumption
Exhibit B - Reserved
Exhibit C - Form of Increasing Lender Supplement
Exhibit D - Form of Augmenting Lender Supplement
Exhibit E - List of Closing Documents
Exhibit F-1 - Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit F-2 - Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit F-3 - Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit F-4 - Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit G-1 - Form of Borrowing Request
Exhibit G-2 - Form of Interest Election Request
Exhibit H - Form of Note











83




CREDIT AGREEMENT (this “Agreement”) dated as of December 19, 2014 among SUPERIOR
INDUSTRIES INTERNATIONAL, INC., the LENDERS from time to time party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Syndication Agent.
The parties hereto agree as follows:




--------------------------------------------------------------------------------




Article I



Article IIDefinitions
SECTION .Defined Terms
. As used in this Agreement, the following terms have the meanings specified
below:
“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$100,000,000.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth therein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries or, to the knowledge
of the Borrower, its Affiliates from time to time concerning or relating to
bribery or corruption.
“Annual Capex Basket” means $40,000,000.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any Domestic Subsidiary of its Equity Interests in (i) any CFC, (ii)
any Foreign Subsidiary that is disregarded as a separate entity for U.S. federal
income tax purposes and that directly or indirectly holds Equity Interests in a
CFC or (iii) any Domestic Foreign Holdco Subsidiary.




--------------------------------------------------------------------------------




“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Leverage Ratio applicable on such date:
 
Leverage Ratio:
Eurodollar
Spread
ABR
Spread
Commitment
Fee Rate
Category 1:
≤ 0.75 to 1.00
0.75%
0%
0.20%
Category 2:
> 0.75 to 1.00 but
≤ 1.25 to 1.00
1.00%
0%
0.20%
Category 3:
> 1.25 to 1.00
1.25%
0.25%
0.20%



For purposes of the foregoing,
(i)    if at any time the Borrower fails to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01, Category 3 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Category shall
be determined in accordance with the table above as applicable;
(ii)    adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii)    notwithstanding the foregoing, Category 1 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s fiscal quarter ending on or about December 31, 2014 (unless
such Financials demonstrate that Category 2 or 3 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and
(c) treasury management services




--------------------------------------------------------------------------------




(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Superior Industries International, Inc., a California
corporation.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit G-1.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Captive Insurance Subsidiary” means any Subsidiary that is subject to
regulation as an insurance company.
“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of section 957 of the Code.
“CFC Debt” means, with respect to any Person, any Indebtedness or accounts
receivable that is owed, or treated as owed for United States federal income tax
purposes, by any CFC to such Person.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary




--------------------------------------------------------------------------------




voting power represented by the issued and outstanding Equity Interests of the
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were neither (i) nominated
by the board of directors of the Borrower nor (ii) appointed by directors so
nominated; or (c) the acquisition of direct or indirect Control of the Borrower
by any Person or group.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all property owned or leased by a Person covered by
the Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
security interest or Lien in favor of Administrative Agent, on behalf of itself
and the Secured Parties, to secure the Secured Obligations; provided that the
Collateral shall exclude Excluded Assets.
“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
heretofore, now, or hereafter executed by the Borrower or any of its
Subsidiaries and delivered to the Administrative Agent.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.




--------------------------------------------------------------------------------




“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) non-cash expenses, losses or charges (including, without
limitation, non-cash exchange or translation losses arising from foreign
currency hedging transactions or currency fluctuations), (vi) cash transaction
costs, fees and expenses in respect of any (1) Permitted Acquisition, (2)
acquisition, disposition, issuance of debt or equity securities, or (3)
disposition of property or assets (in each case that is permitted by the terms
of this Agreement, regardless of whether the transaction is consummated), in an
aggregate amount not to exceed five percent (5%) of Consolidated EBITDA for such
period (calculated without giving effect to this clause (vi)), (vii) integration
expense, severance expense, signing bonuses, recruiting, retention, relocation
and restructuring expense, business optimization, costs relating to the
establishment of new facilities and the closure and consolidation of facilities,
in each case, actually incurred as a result of or in connection with the
consummation of Permitted Acquisitions or any other transaction permitted by
this Agreement (which expenses or charges are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the
Borrower and are set forth in reasonable detail in a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent) in an
aggregate amount not to exceed ten percent (10%) of Consolidated EBITDA for such
period (calculated without giving effect to this clause (vii)), (viii) with
respect to any Permitted Acquisition or permitted material disposition of
business entities or properties or assets, or constituting a division or line of
business of any business entity, and operational changes, and without
duplication of any amounts that are otherwise included or added back pursuant to
this definition (1) verifiable cost synergies add-backs, (2) pro forma
adjustments in accordance with Regulation S-X and (3) other pro forma synergies,
operating expense reductions, cost savings and improvements and adjustments
(“Other Adjustments”) reasonably estimated by the Borrower in good faith to be
realized within 12 months after the consummation of such Permitted Acquisition
or permitted disposition (and are set forth in reasonable detail in a
certificate of a Financial Officer of the Borrower) in an aggregate amount for
such Permitted Acquisitions and permitted material dispositions pursuant to this
clause (viii) in an aggregate amount not to exceed five percent (5%) of
Consolidated EBITDA for such period (calculated without giving effect to this
clause (viii) (provided that if any such Other Adjustments included in any pro
forma calculations based on the anticipation that such Other Adjustments will be
achieved within such 12-month period shall at any time cease to be reasonably
estimated by the Borrower to be so achieved, then on and after such time pro
forma calculations required to be made hereunder shall not reflect such Other
Adjustments), (ix) losses for which insurance or indemnity recovery is received
in cash during such period and proceeds from business interruption insurance
received in cash during such period, and (x) expenses reimbursed, returned,
refunded or indemnified by third parties (including, without limitation, with
respect to purchase price adjustments in connection with any acquisition) to the
extent such reimbursements, returns, refunds or indemnities are actually
received in cash during such period, minus, to the extent included in
Consolidated Net Income, (1) interest income, (2) income tax credits and refunds
(to the extent not netted from tax expense), (3) any cash payments made during
such period in respect of items described in clauses (v) above subsequent to the
fiscal quarter in which the relevant non-cash expenses, losses or charges were
incurred and (4) extraordinary, unusual or non-recurring income or gains
realized other than in the ordinary course of business, all calculated for the
Borrower and its Subsidiaries in accordance with GAAP on a consolidated basis.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time during such Reference Period the Borrower or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes (i) assets comprising
all or substantially all or any significant portion of a business or operating
unit of a business, or (ii) all or substantially all of the common stock or
other Equity Interests of a Person, and (b) involves the payment of
consideration by the Borrower and its Subsidiaries in excess of $5,000,000; and
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Borrower or any of its Subsidiaries in excess of
$5,000,000.




--------------------------------------------------------------------------------




“Consolidated Fixed Charges” means, with reference to any period, without
duplication, the sum of (i) Consolidated Interest Expense, plus (b) scheduled
installments of principal on all Indebtedness having a final maturity of one
year or more from the date of incurrence thereof, plus (c) an amount equal to
$15,000,000, plus (d) ordinary dividends paid or payable by the Borrower to its
shareholders.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP). In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a pro forma basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Consolidated Total Indebtedness” means at any date the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such date in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Borrower or any
of its Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default,




--------------------------------------------------------------------------------




if any) to funding a Loan under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three (3) Business Days after request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.
“Disregarded Entity” means any entity treated as disregarded as an entity
separate from its owner under Treasury Regulations Section 301.7701-3.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Foreign Holdco Subsidiary” means any Domestic Subsidiary (a)
substantially all of the assets of which consist of the Equity Interests of one
or more CFCs or CFC Debt or (b) that is a Disregarded Entity that holds Equity
Interests of one or more CFCs or CFC Debt, in each case so long as such Domestic
Subsidiary (i) does not conduct any business or activities other than the
ownership of such Equity Interests or CFC Debt and (ii) does not incur, and is
not otherwise liable for any Indebtedness or other liabilities (other than
intercompany indebtedness permitted pursuant to Section 6.01(c)).
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments or injunctions, issued, promulgated or
entered into by any Governmental Authority, relating to the protection of the
environment, or natural resources or the use, handling, disposal or release of
any Hazardous Material, or health and safety in respect of exposure to Hazardous
Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
purchase or sales contract, pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.




--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Eurodollar” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Accounts” means any (i) account holding assets used solely for
purposes of paying payroll obligations, (ii) account holding assets solely held
in escrow for third parties established in the ordinary course of business,
(iii) account holding assets used solely for purposes of paying trust
obligations, (iv) account holding assets used solely for purposes of paying
employee benefits obligations, (v) account holding assets used solely for
purposes of paying 401(k) obligations, (vi) account holding assets used solely
for purposes of paying pension fund obligations, (vii) account holding assets
consisting solely of treasury shares and (viii) account holding assets used
solely for purposes of paying taxes.
“Excluded Assets” means:
(a) all fee owned real property and all leasehold interests in real property;
(b) assets subject to certificates of title (other than motor vehicles subject
to certificates of title, provided that perfection of security interests in such
motor vehicles shall be limited to the filing of UCC financing statements),
including, without limitation, the Raytheon Hawker 800XP with registration
number N789LB and serial number 258248;
(c) assets in respect of which pledges and security interests are prohibited by
applicable U.S. law, rule or regulation (other than to the extent that such
prohibition would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other applicable law); provided that, immediately upon the
ineffectiveness, lapse or termination of any such prohibitions, such assets
shall automatically cease to constitute “Excluded Assets”;
(d) Equity Interests in any Person other than wholly owned subsidiaries to the
extent not permitted by customary terms in such Person’s organizational or joint
venture documents (unless any such restriction would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions
of the UCC of any relevant jurisdiction or any other applicable law);




--------------------------------------------------------------------------------




(e) voting Equity Interests in excess of the Applicable Pledge Percentage in any
Foreign Subsidiary owned directly by the Borrower or another Subsidiary
Guarantor;
(f) Excluded Accounts;
(g) cash to secure letter of credit reimbursement obligations to the extent such
secured letters of credit are issued or permitted, and such cash collateral is
permitted, by this Agreement;
(h) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act of an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;
(i) Equity Interests in any Subsidiary of a CFC; and
(j) voting Equity Interests in excess of the Applicable Pledge Percentage in any
Domestic Foreign Holdco Subsidiary owned directly by the Borrower or any
Subsidiary Guarantor;
provided that, “Excluded Assets” shall not include any proceeds, products,
substitutions or replacements of Excluded Assets (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Assets). Notwithstanding the foregoing, no Loan Party shall be required to take
any action in order to create or perfect a security interest in Specified
Assets.
“Excluded Subsidiary” means any Subsidiary (a) that is prohibited by applicable
law, rule or regulation or by any contractual obligation (i) existing on the
Effective Date (with respect to any Person that is a Subsidiary on the Effective
Date) or (ii) existing on the date such Person became a Subsidiary (with respect
to any Person that becomes a Subsidiary after the Effective Date; provided that
such contractual obligation is not created in contemplation of such Person
becoming a Subsidiary) from providing a Guarantee of the Obligations, (b) which
would require governmental (including regulatory) consent, approval, license or
authorization from a United States Governmental Authority in order to provide a
Guarantee of the Obligations unless such consent, approval, license or
authorization has been received, (c) with respect to which the providing of a
Guarantee of the Obligations would result in material adverse tax consequences
to the Borrower (as reasonably determined by the Borrower and notified in
writing to the Administrative Agent), (d) any Domestic Foreign Holdco
Subsidiary, (e) whose Equity Interests are owned directly or indirectly by a
CFC, (f) that is a Not-For-Profit Subsidiary, (g) that is a Captive Insurance
Company, (h) that is a Special Purpose Entity or (i) with respect to which the
Borrower and the Administrative Agent agree that the burden or cost of providing
a Guarantee of the Obligations outweighs the benefit to the Secured Parties
afforded thereby.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other




--------------------------------------------------------------------------------




Connection Taxes, (b) in the case of a Lender, U.S. Federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan, Letter of Credit or Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.
“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code or any intergovernmental agreement to
implement such Sections of the Code entered into between any relevant
authorities on behalf of the United States and such jurisdiction.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Loan Parties directly owns or Controls more than
50% of such Foreign Subsidiary’s issued and outstanding Equity Interests.
“Fixed Charge Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the




--------------------------------------------------------------------------------




guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business; provided, further, that the amount of any Guarantee
shall be equal to the amount of the obligation so guaranteed or otherwise
supported, if any, or, if less, the amount to which such Guaranty is
specifically limited, unless such primary obligation and the amount for which
such guarantor may be liable are not stated or determinable, in which case the
amount of such Guaranty shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by such guarantor in good faith.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, mold, infectious or medical wastes as
regulated or for which liability or standards of care are imposed pursuant to
any Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit G-2.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar




--------------------------------------------------------------------------------




Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date and (c) with respect
to any Swingline Loan, the day that such Loan is required to be repaid and the
Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i); provided that, solely with respect to the Existing Letters of
Credit, Wells Fargo Bank, National Association shall be deemed to be an Issuing
Bank (and each reference in this Agreement to the “Issuing Bank” solely when
made in respect of the Existing Letters of Credit shall be deemed to refer to
Wells Fargo Bank, National Association). The Issuing Bank may, in its discretion
and in consultation with the Borrower, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.




--------------------------------------------------------------------------------




“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Collateral Documents,
the Subsidiary Guaranty, and all other and all other agreements, instruments and
documents executed by Borrower or another Loan Party executed and delivered to,
or in favor of, the Administrative Agent or any Lenders in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Agreement or any other Loan Document or (c) the validity
or enforceability of this Agreement or any and all other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders thereunder.
“Material Domestic Subsidiary” means (i) Superior Industries North America, LLC,
(ii) Superior Industries International Arkansas, LLC and (iii) each other
Domestic Subsidiary that is not an Excluded Subsidiary (i) which, as of the most
recent fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a)), contributed
greater than five percent (5%) of Consolidated EBITDA for such period or (ii)
which contributed greater than five percent (5%) of Consolidated Total Assets as
of such date; provided that, if at any time the aggregate amount of Consolidated
EBITDA or Consolidated Total Assets attributable to all Domestic Subsidiaries
that are not Material Domestic Subsidiaries exceeds ten percent (10%) of
Consolidated EBITDA for any such period or ten percent (10%) of Consolidated
Total Assets as of the end of any such fiscal quarter, the Borrower (or, in the
event the Borrower has failed to do so within ten (10) Business Days, the
Administrative




--------------------------------------------------------------------------------




Agent) shall designate sufficient Domestic Subsidiaries (other than Excluded
Subsidiaries) as “Material Domestic Subsidiaries” to eliminate such excess, and
such designated Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries.
“Material Foreign Subsidiary” means each Foreign Subsidiary that is not an
Excluded Subsidiary (i) which, as of the most recent fiscal quarter of the
Borrower, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)), contributed greater than five
percent (5%) of Consolidated EBITDA for such period or (ii) which contributed
greater than five percent (5%) of Consolidated Total Assets as of such date;
provided that, if at any time the aggregate amount of Consolidated EBITDA or
Consolidated Total Assets attributable to all Foreign Subsidiaries that are not
Material Foreign Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA
for any such period or ten percent (10%) of Consolidated Total Assets as of the
end of any such fiscal quarter, the Borrower (or, in the event the Borrower has
failed to do so within ten (10) days, the Administrative Agent) shall designate
sufficient Foreign Subsidiaries (other than Excluded Subsidiaries) as “Material
Foreign Subsidiaries” to eliminate such excess, and such designated Subsidiaries
shall for all purposes of this Agreement constitute Material Foreign
Subsidiaries.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means December 19, 2019.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which contributions are required or, within the preceding five (5)
plan years, were required by Borrower or any of its ERISA Affiliates.
“Not-For-Profit Subsidiary” means a Subsidiary that is organized as a
not-for-profit organization.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).




--------------------------------------------------------------------------------




“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise after
giving effect (including giving effect on a pro forma basis) thereto, (b) such
Person or division or line of business is engaged in the same or a similar line
of business as the Borrower and the Subsidiaries or business reasonably related
thereto or incidental thereto or any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
similar thereto, (c)     to the extent required under Section 5.09, at or prior
to the closing of any such proposed Permitted Acquisition (or such later periods
as Administrative Agent may agree), Administrative Agent will be granted a first
priority perfected Lien (subject to Liens permitted under Section 6.02) in
substantially all assets acquired pursuant thereto or, as contemplated by
Section 5.09, in the assets and Equity Interests of the Person being acquired,
in each case to the extent such asset or interest is purported to constitute and
required to be part of the Collateral pursuant to Section 5.09, (d) the Borrower
and the Subsidiaries are in compliance, on a pro forma basis, with the covenants
contained in Section 6.12 recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
aggregate consideration paid in respect of such acquisition exceeds $5,000,000,
the Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Borrower to such effect, together with all relevant
financial information, statements and projections requested by the
Administrative Agent, (e) in the case of an acquisition, merger or consolidation
involving the Borrower or a Subsidiary, the Borrower or such Subsidiary is the
surviving entity of such merger and/or consolidation and (f) the aggregate
consideration paid in respect of such acquisition, when taken together with the
aggregate consideration paid in respect of all other acquisitions, does not
exceed $5,000,000 during any fiscal year of the Borrower; provided that such
Dollar limitation in this clause (f) shall not be applicable if at the time of
the making of such acquisition and immediately after giving effect (on a pro
forma basis) thereto, the Leverage Ratio is less than or equal to 2.50 to 1.00.
“Permitted Encumbrances” means:
(a)    (i) Liens for Taxes that are not yet due or are being contested in
compliance with Section 5.04 or (ii) Liens imposed by law (other than any Lien
imposed under ERISA) for other assessments or charges or levies of any
Governmental Authority for claims not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested in compliance with Section 5.04;




--------------------------------------------------------------------------------




(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business or
consistent with past practices prior to the Effective Date;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements (including, without limitation, reciprocal easement agreements
and utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and zoning and other restrictions, charges or
encumbrances (whether or not recorded) and interest of ground lessors, which do
not interfere materially with the ordinary conduct of the business of the
Borrower and its Subsidiaries and which do not materially detract from the value
of the property to which they attach or materially impair the use thereof to
Borrower and its Subsidiaries and any other Liens “insured over” by the
applicable title insurance company;
(g)    Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers of the Borrower or any of its
Subsidiaries in the ordinary course of business;
(h)    Liens arising from, or consisting of, (ii) conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or its Subsidiaries in the ordinary course of business or Liens
arising by operation of law under Article 2 of the UCC in favor of a reclaiming
seller of goods or buyer of goods, (ii) receipt of progress payments and
advances from customers in the ordinary course of business to the extent same
creates a Lien on the related inventory and proceeds thereof, (iii) customary
transfer restrictions in joint venture agreements, stockholder agreements or
other similar agreements applicable to joint ventures or (iv) precautionary UCC
financing statements regarding operating leases; and
(i)    Liens consisting of leases, licenses, subleases and sublicenses of assets
(including, without limitation, real property and intellectual property rights)
in the ordinary course of business which do not materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary and do not
secure any Indebtedness;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;




--------------------------------------------------------------------------------




(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and
(f)    in the case of a Foreign Subsidiary, investments similar to those
described in clauses (a) through (e) above, are of comparable credit quality and
are customarily used by companies for cash management purposes in the
jurisdiction in which such Foreign Subsidiary is organized or has operations.
“Permitted Seller Debt” means unsecured debt incurred in connection with a
Permitted Acquisition, payable to the seller in connection therewith and
containing subordination terms (or subject to a subordination agreement in favor
of Administrative Agent for the benefit of the Secured Parties) reasonably
acceptable to Administrative Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Foreign Subsidiary.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Receivable” means a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% (or
if there are three (3) or fewer Lenders party to this Agreement at such time,
662/3%) of the sum of the total Revolving Credit Exposures and unused
Commitments at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.




--------------------------------------------------------------------------------




“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or the European Union, (b) any Person operating, organized
or resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Subsidiary to the extent the obligations thereunder constitute Secured
Obligations, (iv) and the other Persons the Obligations owing to which are or
are purported to be secured by the Collateral under the terms of the Collateral
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.
“Securities Act” means the United States Securities Act of 1933.
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), or any other Person, as
the same may be amended, restated or otherwise modified from time to time.
“Solvent” means, in reference to any Person as of the date of determination
thereof that such Person has a reasonable basis to believe that (i) the fair
value of the assets of such Person, at a fair valuation, will exceed its debts
and liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of such Person will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) such Person will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective




--------------------------------------------------------------------------------




Date. For such purposes, any contingent liability is valued at the amount that,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Special Purpose Entity” means any Subsidiary of the Borrower that is engaged
solely in the business of acquiring, selling, collecting, financing, factoring
or refinancing Receivables, accounts (as defined in the UCC) and other accounts
and receivables (including any thereof constituting or evidenced by chattel
paper, instruments or general intangibles), all proceeds thereof and all rights
(contractual and other), collateral and other assets relating thereto.
“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement.
“Specified Assets means (a) letter of credit rights (other than to the extent
the security interest in such letter of credit rights may be perfected by the
filing of UCC financing statements) with a value of less than $1,000,000, (b)
commercial tort claims with a value of less than $1,000,000, (c) such assets as
to which the Administrative Agent and the Borrower shall agree that the burden
or costs of obtaining or perfecting a security interest therein are excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby and (d) personal property located outside of the United States (other
than Equity Interests of Foreign Subsidiaries as contemplated by this
Agreement).
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents to the reasonable satisfaction of the Administrative
Agent.
“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.




--------------------------------------------------------------------------------




“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.
“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, as amended, restated, supplemented or otherwise
modified from time to time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” means Wells Fargo Bank, National Association in its capacity
as syndication agent for the credit facility evidenced by this Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.




--------------------------------------------------------------------------------




“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
SECTION .Classification of Loans and Borrowings
. For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
SECTION .Terms Generally
. The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders and
decrees, of all Governmental Authorities. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION .Accounting Terms; GAAP; Pro Forma Calculations
. (a) Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard




--------------------------------------------------------------------------------




having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.
(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings unless permitted pursuant to clause (viii) of the definition of
Consolidated EBITDA) and any related incurrence or reduction of Indebtedness. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).
SECTION .Status of Obligations
. In the event that the Borrower or any other Loan Party shall at any time issue
or have outstanding any Subordinated Indebtedness, the Borrower shall take or
cause such other Loan Party to take all such actions as shall be necessary to
cause the Secured Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Administrative Agent and the Lenders to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness. Without limiting
the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Article III



Article IVThe Credits
SECTION .Commitments
. Subject to the terms and conditions set forth herein, each Lender (severally
and not jointly) agrees to make Revolving Loans to the Borrower in Dollars from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the Aggregate Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.
SECTION .Loans and Borrowings
. (a) Each Revolving Loan (other than a Swingline Loan) shall be made as part of
a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.
(a)Subject to Section 2.14, each Revolving Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR




--------------------------------------------------------------------------------




Loan. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not increase the obligations of the Borrower
hereunder or affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(b)At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $50,000 and
not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of four (4) Eurodollar Revolving Borrowings outstanding.
(c)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION .Requests for Revolving Borrowings
. To request a Revolving Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 10:00 a.m., Los Angeles time, three (3) Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 10:00 a.m., Los Angeles time, one (1) Business Day before the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i)the aggregate principal amount of the requested Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION .Intentionally Omitted
.
SECTION .Swingline Loans
. (a) Subject to the terms and conditions set forth herein, the Swingline Lender
may in its sole discretion make Swingline Loans in Dollars to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $10,000,000 or (ii) the sum of the
total Revolving Credit Exposures exceeding the Aggregate Commitment; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.
(a)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 10:00
a.m., Los Angeles time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business




--------------------------------------------------------------------------------




Day) and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 12:00 noon, Los Angeles time, on the
requested date of such Swingline Loan.
(b)The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, Los Angeles time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
SECTION .Letters of Credit
. (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Dollars as
the applicant thereof for the support of its or its Subsidiaries’ obligations,
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. The letters of credit identified on
Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed to be “Letters
of Credit” issued on the Effective Date for all purposes of the Loan Documents.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement. The Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
obligations as provided in the first sentence of this paragraph, the Borrower
will be fully responsible for the reimbursement of LC Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit).




--------------------------------------------------------------------------------




(a)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than any automatic renewal,
which is addressed in Section 2.06 (c)(B) below), the Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the amount of the LC Exposure shall not exceed $5,000,000 and
(ii) the sum of the total Revolving Credit Exposures shall not exceed the
Aggregate Commitment.
(b)Expiration Date. (A) Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided that any
Letter of Credit issued in the final year prior to the Maturity Date may expire
no later than one year after the Maturity Date so long as the Borrower cash
collateralizes an amount equal to 105% of the face amount of such Letter of
Credit by no later than thirty (30) days prior to the Maturity Date, in the
manner described in Section 2.06(j) and otherwise on terms and conditions
reasonably acceptable to the Issuing Bank and the Administrative Agent.
(B)    If the Borrower so requests in any applicable Letter of Credit
application, the Issuing Bank may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the date
set forth in Section 2.06(c)(A)(ii); provided, however, that the Issuing Bank
shall not permit any such extension if (1) the Issuing Bank has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of this Section 2.06(c) or otherwise), or (2) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven (7) Business Days before the Non-Extension Notice Date (I)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (II) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the Issuing Bank not to
permit such extension.
(c)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by




--------------------------------------------------------------------------------




any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
(d)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 10:00 a.m., Los Angeles time, on the Business Day
immediately following the date that the Borrower shall have received notice of
such LC Disbursement; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.05
that such payment be financed with an ABR Revolving Borrowing or Swingline Loan
in an equivalent amount of such LC Disbursement and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
(e)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.




--------------------------------------------------------------------------------




(f)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(g)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable, at the rate per
annum then applicable to ABR Revolving Loans and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(h)Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(i)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% (or
if there are three (3) or fewer Lenders party to this Agreement at such time,
662/3%) of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in cash equal to
105% of the amount of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
SECTION .Funding of Borrowings




--------------------------------------------------------------------------------




. (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 11:00
a.m., Los Angeles time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in Los Angeles, New York City or Chicago and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
(a)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
SECTION .Interest Elections
. (a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
(a)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d).
(b)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.




--------------------------------------------------------------------------------




(c)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
SECTION .Termination and Reduction of Commitments
. (a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(a)The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the
Aggregate Commitment.
(b)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.
SECTION .Repayment of Loans; Evidence of Debt
. (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two (2) Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(b)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(c)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.
(d)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit H. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after




--------------------------------------------------------------------------------




assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
SECTION .Prepayment of Loans
. The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
the provisions of this Section 2.11. The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 10:00 a.m., Los
Angeles time, three (3) Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 10:00 a.m., Los
Angeles time, one (1) Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 10:00 a.m., Los Angeles
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16. If at any
time the sum of the aggregate principal amount of all of the Revolving Credit
Exposures exceeds the Aggregate Commitment, the Borrower shall immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate principal amount of all
Revolving Credit Exposures to be less than or equal to the Aggregate Commitment.
SECTION .Fees
. (a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily amount of the Available Revolving Commitment of such Lender
(during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such commitment fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any commitment fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(a)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and




--------------------------------------------------------------------------------




December of each year shall be payable on the third (3rd) Business Day following
such last day, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(b)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(c)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION .Interest
. (a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(a)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(b)Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for reductions in interest
rates), declare that (i) all Loans shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount outstanding hereunder, such
amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.
(c)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(d)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION .Alternate Rate of Interest
. If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(a)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.




--------------------------------------------------------------------------------




SECTION .Increased Costs
. (a) If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;
(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by the Administrative Agent, such Lender, the Issuing Bank or such
other Recipient (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the Administrative Agent, the applicable Lender, the Issuing Bank or such
other Recipient under agreements having provisions similar to this Section 2.15
after consideration of such factors as the Administrative Agent, such Lender,
the Issuing Bank or such other Recipient then reasonably determines to be
relevant).
(a)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered as reasonably
determined by the Administrative Agent, such Lender, the Issuing Bank or such
other Recipient (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the Administrative Agent, the applicable Lender, the Issuing Bank or such
other Recipient under agreements having provisions similar to this Section 2.15
after consideration of such factors as the Administrative Agent, such Lender,
the Issuing Bank or such other Recipient then reasonably determines to be
relevant).
(b)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
(c)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided




--------------------------------------------------------------------------------




further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION .Break Funding Payments
. In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default or as a result of any prepayment pursuant to
Section 2.11), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11 and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
SECTION .Taxes
. (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(a)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(b)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(c)Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(d)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to




--------------------------------------------------------------------------------




the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(e)Status of Lenders. (i)    Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.17(f)(ii)(A), (ii)(B) and (ii)(D) and
2.17(f)(iii) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(i)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section 881(c)




--------------------------------------------------------------------------------




(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(f)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.




--------------------------------------------------------------------------------




(g)Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(h)Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.
SECTION .Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs
.
(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
11:00 a.m., Los Angeles time on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, Chicago, Illinois 60603, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
including amounts then due to the Administrative Agent and the Issuing Bank from
the Borrower, second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrower, third, to pay interest then due and payable on the
Loans ratably, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements and any other amounts owing with respect to Banking Services
Obligations and Swap Obligations ratably, fifth, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, and sixth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Borrower. Notwithstanding the
foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower, or
unless a Default is in existence, none of the Administrative Agent or any Lender
shall apply any payment which it receives to any Eurodollar Loan of a Class,
except (a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the Borrower shall
pay the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.
(c)At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent (solely at the election of the Administrative
Agent) to make a Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans) and that all such Borrowings shall be deemed to have
been requested pursuant to Sections 2.03 or 2.05, as applicable and (ii) the
Administrative




--------------------------------------------------------------------------------




Agent (solely at the election of the Administrative Agent) to charge any deposit
account of the Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents.
(d)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(f)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.
SECTION .Mitigation Obligations; Replacement of Lenders
. (a) If any Lender requests compensation under Section 2.15, or the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(a)If (i) any Lender requests compensation under Section 2.15, (ii) the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of




--------------------------------------------------------------------------------




any Lender pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.15 or 2.17) and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing Bank
and the Swingline Lender), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
SECTION .Expansion Option
. The Borrower may from time to time elect to increase the Commitments or enter
into one or more tranches of term loans (each an “Incremental Term Loan”), in
each case in minimum increments of $5,000,000 so long as, after giving effect
thereto, the aggregate amount of such increases and all such Incremental Term
Loans does not exceed $50,000,000. The Borrower may arrange for any such
increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Commitment, or to participate in such Incremental
Term Loans, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”; provided that no Ineligible Institution
may be an Augmenting Lender), which agree to increase their existing
Commitments, or to participate in such Incremental Term Loans, or provide new
Commitments, as the case may be; provided that (i) each Augmenting Lender shall
be subject to the approval of the Borrower and the Administrative Agent (such
approvals of the Borrower and the Administrative Agent not to be unreasonably
withheld or delayed) and (ii) (x) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Borrower and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Commitments or Incremental Term Loan pursuant to this
Section 2.20. Increases and new Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (B) the Borrower shall be in compliance (on a pro forma
basis) with the covenants contained in Section 6.12 and (ii) the Administrative
Agent shall have received documents and opinions consistent with those delivered
on the Effective Date as to the organizational power and authority of the
Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the




--------------------------------------------------------------------------------




amount prepaid and, in respect of each Eurodollar Loan, shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans, (b) shall not mature earlier than the Maturity
Date (but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Maturity Date may provide
for material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Maturity Date and (ii) the
Incremental Term Loans may be priced differently than the Revolving Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder, or provide Incremental Term Loans,
at any time.
SECTION .Defaulting Lenders
. Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);
(b)the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
(c)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that the sum of
all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;
(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and




--------------------------------------------------------------------------------




(d)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
Article V



Article VIRepresentations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION .Organization; Powers; Subsidiaries
. Each of the Borrower and its Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required. Schedule 3.01 hereto (as supplemented from time to
time) identifies each Subsidiary, noting whether such Subsidiary is a Material
Domestic Subsidiary or a Material Foreign Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Borrower and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 as owned by the Borrower or another
Subsidiary are owned, beneficially and of record, by the Borrower or any
Subsidiary free and clear of all Liens, other than Liens created under the Loan
Documents.
SECTION .Authorization; Enforceability
. The Transactions are within each Loan Party’s organizational powers and have
been duly authorized by all necessary organizational actions and, if required,
actions by equity holders. The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
SECTION .Governmental Approvals; No Conflicts
. The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and




--------------------------------------------------------------------------------




effect and except for filings necessary to perfect Liens created pursuant to the
Loan Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, other than Liens
created under the Loan Documents.
SECTION .Financial Condition; No Material Adverse Change
. (a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2013 reported on by Deloitte &
Touche, LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended March 31, 2014, June 30, 2014
and September 30, 2014, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
(a)Since December 31, 2013, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.
SECTION .Properties
. (a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except for any such properties which
are immaterial to the operations of such Loan Party’s or such Subsidiary’s
respective business and/or as may have been disposed of in compliance with the
terms of this Agreement.
(a)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION .Litigation, Environmental and Labor Matters
. (a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.
(a)Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.
(b)As of the Effective Date, there are no strikes, lockouts or slowdowns against
the Borrower or any of its Subsidiaries pending or, to their knowledge,
threatened. Except for violations that could not reasonably be expected to have
a Material Adverse Effect, the hours worked by and payments made to employees of
the Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
relating to such matters. Except as could not reasonably be expected to have a
Material Adverse Effect, all material payments due from the Borrower or any of
its Subsidiaries, or for which any claim may be made against the Borrower or any
of its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as liabilities on the
books of the Borrower or such Subsidiary. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement under which the
Borrower or any of its Subsidiaries is bound.




--------------------------------------------------------------------------------




SECTION .Compliance with Laws and Agreements
. Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION .Investment Company Status
. Neither the Borrower nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
SECTION .Taxes
. Each of the Borrower and its Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION .ERISA
. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
SECTION .Disclosure
. The Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time, and that it is acknowledged and agreed that
projections, estimates or forward looking statements are not to be viewed as
facts and that actual results may differ from the projected results, and such
differences may be material.
SECTION .Federal Reserve Regulations
. No part of the proceeds of any Loan have been used or will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.
SECTION .Liens
. There are no Liens on any of the real or personal properties of the Borrower
or any Subsidiary except for Liens permitted by Section 6.02.
SECTION .No Default
. No Default or Event of Default has occurred and is continuing.
SECTION .Solvency
.
(a)Immediately after the consummation of the Transactions to occur on the
Effective Date, the Borrower and its Subsidiaries, taken as a whole, are and
will be Solvent.
(b)The Borrower does not intend to, nor will it permit any of its Subsidiaries
to, and the Borrower does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature,




--------------------------------------------------------------------------------




taking into account the timing of and amounts of cash to be received by it or
any such Subsidiary and the timing of the amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.
SECTION .Insurance
. The Borrower maintains, and has caused each Subsidiary to maintain, with
financially sound and reputable insurance companies, insurance on all their real
and personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are adequate
and customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
SECTION .Security Interest in Collateral
. The provisions of this Agreement and the other Loan Documents create legal and
valid perfected Liens on all the Collateral in favor of the Administrative
Agent, for the benefit of the Secured Parties, and such Liens constitute
perfected and continuing Liens on the Collateral, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law and (b) Liens perfected only by possession
(including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.
SECTION .Anti-Corruption Laws and Sanctions
. The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and Controlled agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and Controlled agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any Controlled agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other Transactions will violate any
Anti-Corruption Law or applicable Sanctions.
Article VII



Article VIIIConditions
SECTION .Effective Date
. The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, resolutions, documents, instruments and agreements as set forth in
the list of closing documents attached as Exhibit E.
(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Winston & Strawn LLP, counsel for the Loan Parties, covering such
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request. The Borrower hereby requests
such counsel to deliver such opinion.
(c)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (i) that the representations and warranties
contained in Article III are true and correct as of such date and (ii) that no
Default or Event of Default has occurred and is continuing as of such date.




--------------------------------------------------------------------------------




(d)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION .Each Credit Event
. The obligation of each Lender to make a Loan on the occasion of any Borrowing
(but excluding any continuation of, or conversion into, a Eurodollar Loan), and
of the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
(a)The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).
(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
Article IX



Article XAffirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw or shall have been fully cash collateralized on terms
reasonably acceptable to the Administrative Agent and the Issuing Bank, and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:
SECTION .Financial Statements and Other Information
. The Borrower will furnish to the Administrative Agent and each Lender:
(a)within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche, LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a




--------------------------------------------------------------------------------




Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.01(g), 6.01(n),
6.01(o), 6.03(a)(vi)(E), 6.04(n), 6.07(d) and 6.12 and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
(d)[intentionally omitted];
(e)as soon as available, but in any event not more than forty-five (45) days
after the commencement of each fiscal year of the Borrower, a copy of the plan
and forecast (including a projected consolidated and consolidating balance
sheet, income statement and funds flow statement) of the Borrower for each month
of such fiscal year in form reasonably satisfactory to the Administrative Agent;
(f)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed by the Borrower to its shareholders generally, as the case may
be; and
(g)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies (which may be
delivered electronically) of the compliance certificates required by clause (c)
of this Section 5.01 to the Administrative Agent.
SECTION .Notices of Material Events
. The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:
(a)the occurrence of any Default;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION .Existence; Conduct of Business
. The Borrower will, and will cause each of its Subsidiaries to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, qualifications, licenses, permits,
privileges, franchises, governmental authorizations and intellectual property
rights material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
SECTION .Payment of Obligations
. The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is




--------------------------------------------------------------------------------




being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
SECTION .Maintenance of Properties; Insurance
. The Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain with
financially sound and reputable carriers (i) insurance in such amounts (with no
greater risk retention) and against such risks (including loss or damage by fire
and loss in transit; theft, burglary, pilferage, larceny, embezzlement, and
other criminal activities; business interruption; and general liability) and
such other hazards, as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (ii) all insurance required pursuant to the Collateral
Documents. The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. The Borrower shall deliver to the Administrative Agent endorsements
(x) to all “All Risk” physical damage insurance policies on all of the tangible
personal property and assets insurance policies of the Borrower and the
Subsidiary Guarantors naming the Administrative Agent as lender loss payee, and
(y) to all general liability and other liability policies of the Borrower and
the Subsidiary Guarantors naming the Administrative Agent an additional insured.
In the event the Borrower or any of its Subsidiaries at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Administrative Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the
Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement. The Borrower will furnish to the Administrative
Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding.
SECTION .Books and Records; Inspection Rights
. The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, including Phase 1 environmental site assessment reports,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that as long as no Event of Default has occurred and is
continuing, (a) the Borrower shall bear the expense of not more than two (2)
such visits per fiscal year and (b) a representative of the Borrower may (but
shall not be required to) be present for any communication with the independent
accountants of the Borrower. The Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Borrower and its Subsidiaries’
assets for internal use by the Administrative Agent and the Lenders.
SECTION .Compliance with Laws and Material Contractual Obligations
. The Borrower will, and will cause each of its Subsidiaries to, (i) comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
SECTION .Use of Proceeds
. The proceeds of the Loans will be used only to finance the working capital
needs, and for general corporate purposes, of the Borrower and its Subsidiaries
(including (a) to finance (i) Consolidated Capital Expenditures




--------------------------------------------------------------------------------




permitted by this Agreement, (ii) Permitted Acquisitions (including transaction
fees and expenses in connection therewith), (iii) Investments permitted by this
Agreement and (iv) Restricted Payments permitted by this Agreement and (b) for
any other purpose not prohibited by this Agreement). No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
SECTION .Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances
.
(a)As promptly as possible but in any event within forty-five (45) days (or such
later date as may be agreed upon by the Administrative Agent, acting in
consultation with the Lenders) after any Person becomes a Subsidiary or any
Subsidiary qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Material Domestic Subsidiary pursuant to the
definition of “Material Domestic Subsidiary”, the Borrower shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Subsidiary which also qualifies as a Material Domestic Subsidiary
(other than any Excluded Subsidiary) to deliver to the Administrative Agent a
joinder to the Subsidiary Guaranty and the Security Agreement (in each case in
the form contemplated thereby) pursuant to which such Subsidiary agrees to be
bound by the terms and provisions thereof, such Subsidiary Guaranty and the
Security Agreement to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(b)The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether personal, tangible, intangible, or mixed, but
excluding Excluded Assets) to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 6.02. Without limiting the generality of the foregoing, the
Borrower will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests of each Pledge Subsidiary (other than Equity
Interests constituting Excluded Assets) directly owned by the Borrower or any
other Loan Party to be subject at all times to a first priority, perfected Lien
in favor of the Administrative Agent to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents or such
other pledge and security documents as the Administrative Agent shall reasonably
request. Notwithstanding the foregoing, (i) no such pledge agreement in respect
of the Equity Interests of a Pledge Subsidiary that is a Foreign Subsidiary
shall be required hereunder (A) until the date that is ninety (90) days after
the Effective Date or such later date as the Administrative Agent may agree,
acting in consultation with the Lenders, in the exercise of its sole discretion
with respect thereto, and (B) to the extent the Administrative Agent determines,
acting in consultation with the Lenders, that such pledge would not provide
material credit support for the benefit of the Secured Parties pursuant to
legally valid, binding and enforceable pledge agreements and (ii) no control or
similar arrangements shall be required with respect to deposit or securities
accounts unless so requested by the Administrative Agent and in such case the
Loan Parties shall only be required to use commercially reasonable efforts to
obtain such agreements, (iii) the Borrower and the Loan Parties shall not be
required to take any action with respect to the creation or perfection of Liens
under foreign law with respect to any Collateral other than foreign law governed
pledge agreements described in clause (i) above, (iv) no landlord lien waivers
and warehouse agreements, estoppels or collateral access letters shall be
required and (v) in respect of motor vehicles subject to certificates of title,
no steps other than filing of UCC financing statements shall be required.
(c)Without limiting the foregoing, the Borrower will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such customary documents, agreements and instruments,
and will take or cause to be taken such further actions (including the filing
and recording of financing statements and other documents and such other actions
or deliveries of the type required by Section 4.01, as




--------------------------------------------------------------------------------




applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request as necessary or advisable to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrower.
(d)If any assets (other than Excluded Assets) are acquired by a Loan Party after
the Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, subject to clause (b), the
Borrower will promptly cause such assets to be subjected to a Lien securing the
Secured Obligations and will promptly take, and cause the other Loan Parties to
promptly take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Borrower.
Article XI

Article XIINegative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw or shall have been fully cash collateralized on terms reasonable
acceptable to the Administrative Agent and the Issuing Bank and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION .Indebtedness
. The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:
(a)the Secured Obligations;
(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof;
(c)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Loan Party to any Loan Party shall be subject to the limitations
set forth in Section 6.04(d);
(d)(i) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, (ii)
Guarantees by the Borrower or any of its Subsidiaries of obligations of any
Person under leases, supply contracts and other contracts or warranties and
indemnities, in each case, not constituting Indebtedness of such Person, which
have been or are undertaken or made in the ordinary course of business by the
Borrower or any of its Subsidiaries and (iii) Guarantees with respect to surety,
appeal, performance bonds and similar bonds or statutory obligations incurred by
the Borrower or any of its Subsidiaries in the ordinary course of business;
(e)Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $15,000,000 at any time outstanding;
(f)Indebtedness of the Borrower or any Subsidiary as an account party in respect
of trade letters of credit;
(g)Indebtedness of any Person that is acquired as a Subsidiary after the
Effective Date; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) the aggregate
outstanding principal amount of such Indebtedness, does not exceed $20,000,000;




--------------------------------------------------------------------------------




(h)Permitted Seller Debt in an aggregate principal amount not exceeding
$5,000,000 at any one time outstanding;
(i)in each case to the extent (if any) that such obligations constitute
Indebtedness, (i) customary indemnification obligations, purchase price or other
similar adjustments in connection with Permitted Acquisitions and dispositions
permitted under this Agreement, (ii) obligations under deferred compensation or
other similar arrangements incurred in connection with acquisitions and other
Investments permitted under this Agreement, (iii) reimbursement or
indemnification obligations owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, (iv) obligations in respect of performance bonds, bid bonds, appeal
bonds, surety bonds, performance and completion guarantees and similar
obligations, or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case provided in the ordinary
course of business, (v) obligations for deferred payment of insurance premiums
or arising under customary indemnity agreements to title insurers, (vi)
take-or-pay obligations contained in supply arrangements; provided, in each
case, that such obligation arises in the ordinary course of business and not in
connection with the obtaining of financing;
(j)Indebtedness owed to any bank in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing house transfers of funds;
(k)Indebtedness of Foreign Subsidiaries not otherwise described herein, not
exceeding, the aggregate principal amount of $5,000,000 (or the equivalent
foreign currency equivalent of such amount) at any one time outstanding;
(l)accrual of interest, accretion or amortization of original issue discount, or
the payment of interest in kind, in each case, on Indebtedness otherwise
permitted hereunder;
(m)Indebtedness constituting an Investment permitted under Section 6.04 or a
Sale and Leaseback Transactions permitted under Section 6.10;
(n)Indebtedness of the Borrower or any Subsidiary secured by a Lien on any asset
of the Borrower or any Subsidiary; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (n) shall not in the
aggregate exceed $10,000,000 at any time, and extensions, renewals and
replacements of any such Indebtedness with Indebtedness of a similar type that
does not increase the outstanding principal amount thereof; and
(o)unsecured Indebtedness (including unsecured Subordinated Indebtedness to the
extent subordinated to the Secured Obligations on terms reasonably acceptable to
the Administrative Agent), to the extent not otherwise permitted under this
Section 6.01; provided that (a) both immediately prior to and after giving
effect (including pro forma effect) to the incurrence of such Indebtedness, (1)
no Default or Event of Default shall exist or result therefrom and (2) the
Borrower is in compliance with the covenants contained in Section 6.12, (b) such
Indebtedness matures after, and does not require any scheduled amortization or
other scheduled payments of principal prior to, the date that is 91 days after
the Maturity Date (it being understood that any provision requiring an offer to
purchase such Indebtedness as a result of a change of control or asset sale
provision shall not violate the foregoing restriction), (c) such Indebtedness is
not guaranteed by any Subsidiary of the Borrower other than the Subsidiary
Guarantors (which guarantees, if such Indebtedness is subordinated, shall be
expressly subordinated to the Secured Obligations on terms not less favorable to
the Lenders than the subordination terms of such Subordinated Indebtedness), (d)
the financial covenants or events of default applicable to such Indebtedness are
not more onerous or more restrictive in any material respect (taken as a whole),
as determined in good faith by the board of directors of the Borrower than the
applicable financial covenants and events of default set forth in this Agreement
and (e) (1) such Indebtedness shall not be subject to a dollar limitation so
long as both immediately prior to and after giving effect (including pro forma
effect) to the incurrence of such Indebtedness, the Leverage Ratio is less than
2.50 to 1.00 (and the Borrower shall have delivered to the Administrative Agent
a certificate of a Financial Officer of the Borrower to such effect, together
with all relevant financial information and calculations requested by the
Administrative Agent in respect thereof) and (2) in all other cases, the
aggregate principal amount of any such Indebtedness does not exceed $15,000,000
at any time, and extensions, renewals and replacements of any such Indebtedness
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof.
SECTION .Liens




--------------------------------------------------------------------------------




. The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
(a)Liens created pursuant to any Loan Document;
(b)Permitted Encumbrances;
(c)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(d)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(e)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;
(f)Liens on deposit accounts maintained with, or other property in the custody
of, a depositary bank pursuant to its general business terms and in the ordinary
course of business, and similar Liens on accounts of Foreign Subsidiaries
organized under the laws of the Netherlands arising under clause 18 of the
general terms and conditions of any member of the Dutch Bankers’ Association or
any similar term applied by a financial institution in the Netherlands pursuant
to its general terms and conditions;
(g)Liens consisting of pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations to
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;
(h)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(i)Liens (i) on cash advances or cash earnest money deposits (or good faith
deposit or deposits of similar nature) in favor of the seller of any property to
be acquired in any Permitted Acquisition or other Investment permitted hereunder
to be applied against the purchase price for such Investment or (ii) consisting
of an agreement to transfer any property in a disposition permitted under
Section 6.03, in each case, solely to the extent such Investment or disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;
(j)Liens deemed to exist in connection with investments in repurchase agreements
permitted under Section 6.04, provided that such Liens do not extend to any
assets other than those assets that are the subject of such repurchase
agreements;
(k)Liens on property of any Foreign Subsidiary, which Liens secure Indebtedness
of the applicable Foreign Subsidiary permitted under Section 6.01(k);
(l)Liens on cash collateral or deposit pledged to secure the Swap Agreements
permitted under Section 6.05 or Liens resulting from cash pooling and cash
management arrangements entered into in the ordinary course of business;
(m)[intentionally omitted]; and




--------------------------------------------------------------------------------




(n)Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed $10,000,000.
SECTION .Fundamental Changes and Asset Sales
. (a) The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets (including
pursuant to a Sale and Leaseback Transaction), or any of the Equity Interests of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:
(i)any Person may merge into the Borrower in a transaction in which the Borrower
is the surviving corporation;
(ii)any Subsidiary may merge into a Loan Party in a transaction in which the
surviving entity is such Loan Party (provided that any such merger involving the
Borrower must result in the Borrower as the surviving entity);
(iii)(i) any Subsidiary that is a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders or if the assets of such Loan Party or the proceeds of such liquidation
or dissolution of such Loan Party are transferred to the Borrower or another
Loan Party or (ii) any Subsidiary that is not a Loan Party may liquidate or
dissolve;
(iv)the Borrower and its Subsidiaries may make sales, transfers and dispositions
to the extent necessary to effect a transaction otherwise permitted under this
Section 6.03;
(v)any Subsidiary may sell, transfer, lease or otherwise dispose of its assets
to a Loan Party;
(vi)the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect dispositions in the ordinary course of business
of equipment and other personal property (including, without limitation
intellectual property and other proprietary rights) that is obsolete,
uneconomical, worn-out, unmerchantable, unsaleable, replaced, retired, surplus,
excess or no longer practical to maintain or useful in the Borrower’s or its
Subsidiaries’ business, (C) license or sublicense technology, software,
trademarks and other intellectual property and general intangibles in the
ordinary course of business, (D) sell equipment or real property to the extent
exchanged for credit against the purchase price of similar replacement property
or the proceeds thereof are promptly applied to the purchase price of such
replacement Property and (E) make any other sales, transfers, leases or
dispositions that, together with all other property of the Borrower and its
Subsidiaries previously leased, sold or disposed of as permitted by this
clause (E) during the term of this Agreement, does not exceed an aggregate fair
market value of $20,000,000;
(vii)the Borrower and its Subsidiaries may lease, including subleases and
assignments of leases and subleases, real or personal property in the ordinary
course of business;
(viii)[intentionally omitted];
(ix)the Borrower and its Subsidiaries may enter into consignment arrangements
(as consignor or as consignee) or similar arrangements for the sale of goods in
the ordinary course of business;
(x)the Borrower and its Subsidiaries may make any disposition that constitutes
or funds a Sale and Leaseback Transactions permitted under Section 6.10, an
Investment permitted under Section 6.04 (other than Equity Interests in a
Subsidiary), a Lien permitted under Section 6.02 or a Restricted Payment
permitted under Section 6.07;
(xi)the Borrower and its Subsidiaries may make dispositions resulting from any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of, any property or asset of the
Borrower and its Subsidiaries;
(xii)the Borrower and its Subsidiaries may make dispositions of Investments in
joint ventures to the extent required by, or made pursuant to buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; and
(xiii)the Borrower and its Subsidiaries may make dispositions of non-core assets
acquired in connection with Permitted Acquisitions; provided that (i) no Event
of Default then exists or would result therefrom, (ii) each such disposition is
in an arms'-length transaction, (iii) the Borrower or such Subsidiary




--------------------------------------------------------------------------------




receives at least fair market value for such assets, (iv) at least 75% of the
consideration received is in the form of cash and (v) the aggregate book value
of all such assets disposed of does not exceed $5,000,000 during the term of
this Agreement.
(a)The Borrower will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto or incidental thereto or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or similar thereto.
(b)The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date.
SECTION .Investments, Loans, Advances, Guarantees and Acquisitions
. The Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger or consolidation
with any Person that was not a wholly owned Subsidiary prior to such merger or
consolidation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any Person or any assets of any other Person constituting a
business unit, except:
(a)Permitted Investments;
(b)Permitted Acquisitions;
(c)investments by the Borrower and its Subsidiaries existing on the date hereof
in the capital stock of its Subsidiaries;
(d)investments, loans or advances made by the Borrower in or to any Subsidiary
and made by any Subsidiary in or to the Borrower or any other Subsidiary
(provided that not more than an aggregate amount of $10,000,000 in investments,
loans or advances or capital contributions may be made and remain outstanding,
at any time, by Loan Parties to Subsidiaries which are not Loan Parties);
(e)to the extent constituting an Investment, Indebtedness permitted by Section
6.01, Restricted Payments permitted under Section 6.07 and Capital Expenditures
permitted by Section 6.11;
(f)Investments deemed to arise on account of (i) extensions of trade credit,
accounts receivable and prepaid expenses, (ii) endorsements for collection or
deposits or (iii) prepaid expenses or lease, utility and other similar deposits
or security, in each case to the extent made in the ordinary course of business;
(g)Investments (including debt obligations) in trade receivables or received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement (including settlements of litigation) of delinquent obligations
of, and other disputes with, customers and suppliers arising in the ordinary
course of business;
(h)loans and advances in the ordinary course of business to employees, officers
and directors so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $1,000,000;
(i)Investments existing on the Effective Date and, with respect to any such
Investment in an amount in excess of $1,000,000 as of the Effective Date, as set
forth on Schedule 6.04, and any modification, replacement, renewal, reinvestment
or extension thereof (provided that the amount of the original Investment is not
increased except as otherwise permitted by this Section 6.04);
(j)Investments made as a result of the receipt of non-cash consideration from a
sale, transfer or other disposition of any asset in compliance with Section
6.03;
(k)Investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
its Subsidiaries (including, without limitation, in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;
(l)loans and advances to customers, suppliers and/or vendors of the Borrower or
any of its Subsidiaries, provided the aggregate principal amount of all such
loans and advances shall not exceed $5,000,000 at any time outstanding;
(m)[intentionally omitted]; and




--------------------------------------------------------------------------------




(n)any other investment, loan or advance (other than acquisitions) so long as
the aggregate outstanding amount of all such investments, loans and advances
does not exceed $20,000,000; provided that such Dollar limitation shall not be
applicable if at the time of the making of such investment, loan or advance and
immediately after giving effect (on a pro forma basis) thereto, the Leverage
Ratio is less than or equal to 2.25 to 1.00; provided further that if any
Investment pursuant to this clause (n) is made in any person that is not a
Subsidiary of the Borrower at the date of the making of such Investment and such
person becomes a Subsidiary Guarantor after such date, such Investment shall
thereafter be deemed to cease to have been made pursuant to this clause (n).
SECTION .Swap Agreements
. The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any Swap Agreement, except (a) Swap Agreements entered into to hedge or
mitigate risks to which the Borrower or any Subsidiary has actual exposure
(other than those in respect of Equity Interests of the Borrower or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.
SECTION .Transactions with Affiliates
. The Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and its
wholly owned Subsidiaries not involving any other Affiliate, (c) transactions
permitted by this Agreement, (d) agreements in existence on the Effective Date
and publicly disclosed in the Form 10-K or the Form 10-Q (as such agreements may
be amended, modified, restated, renewed, supplemented, refunded, replaced,
refinanced or otherwise continued in effect, in all cases, on terms no less
favorable to the Borrower or such Subsidiary than on the date of this
Agreement), (e) (x) the payment of fees, compensation and other benefits to, and
indemnity and reimbursement provided on behalf of, employees, officers,
directors or consultants of the Borrower or any Subsidiary in the ordinary
course of business and (y) customary indemnities provided on behalf of officers,
directors, managers, employees or consultants of the Borrower or any of its
Subsidiaries and (f) the performance of the Borrower’s or any Subsidiary’s
obligations under any employment contract, severance or retention agreement,
collective bargaining agreement, employee benefit plan, related trust agreement,
benefit programs (including vacation plans, health and life insurance plans,
deferred compensation plans, and retirement or savings plans and similar plans)
for employees, officers or directors or any other similar arrangement heretofore
or hereafter entered into in the ordinary course of business or the funding of,
employment agreements, stock options, management investment plans and stock
ownership plans.
SECTION .Restricted Payments
. The Borrower will not, and will not permit any of its Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except (a) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its common stock,
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (c) the Borrower may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries and (d) the Borrower and its
Subsidiaries may make any other Restricted Payment so long as no Default or
Event of Default has occurred and is continuing prior to making such Restricted
Payment or would arise upon giving effect (including giving effect on a
pro forma basis) thereto and the aggregate amount of all such Restricted
Payments during any fiscal year of the Borrower does not exceed $20,000,000;
provided that such Dollar limitation shall not be applicable if at the time of
the making of such Restricted Payment and immediately after giving effect (on a
pro forma basis) thereto, (i) the Leverage Ratio is less than or equal to 2.25
to 1.00 and (ii) the Fixed Charge Coverage Ratio is greater than or equal to the
minimum Fixed Charge Coverage Ratio applicable pursuant to the terms of Section
6.12(b) at such time.
SECTION .Restrictive Agreements
. The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary to create, incur or permit to
exist any Lien upon any of its




--------------------------------------------------------------------------------




property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to holders of its Equity Interests or to make
or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
the foregoing shall not apply to (i) restrictions and conditions imposed by law
or by any Loan Document, (ii) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; (iv) clause
(a) of the foregoing shall not apply to customary provisions in leases,
licenses, service contracts and other contracts restricting the assignment or
transfer thereof; (v) conditions or restrictions imposed by the Loan Documents
or by any indentures, agreements, notes, instruments and other documents
governing Indebtedness permitted to be incurred under this Agreement so long as
the conditions and restrictions imposed pursuant to such Indebtedness are
customary for such Indebtedness and are no more restrictive than those
conditions or restrictions contained in the Loan Documents; (vi) any agreement
in effect at the time any Person becomes a Subsidiary or any assets are acquired
by the Borrower; provided that, such agreement was not entered into in
contemplation of such acquisition; (vii) customary provisions in joint venture
agreements entered into in connection with the formation of such joint venture
that restrict the transfer of equity interests in such joint venture or provide
for other restrictions of the type described in clauses (a) and (b) above,
solely with respect to the Equity Interests in, or property held in, such joint
venture; (viii) [intentionally omitted]; and (ix) any amendment, restatement,
renewal, extension, refinancing or replacement of any of the foregoing; provided
that, such amendments, restatements, renewals, extensions, refinancings or
replacements are not more restrictive with respect to such encumbrances and
restrictions in any material respect than those prior to such amendment,
restatement, renewal, extension, replacement or refinancing.
SECTION .Subordinated Indebtedness and Amendments to Subordinated Indebtedness
Documents
.
(a)The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly amend or modify any of the terms or conditions of any Subordinated
Indebtedness or any Indebtedness from time to time outstanding under the
Subordinated Indebtedness Documents in contravention of the instrument or
agreement subordinating the same to the Secured Obligations;
(b)The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly make any voluntary prepayment of any Subordinated Indebtedness or any
Indebtedness from time to time outstanding under the Subordinated Indebtedness
Documents (other than intercompany debt owing to the Borrower or a Subsidiary
Guarantor, or as expressly permitted under the terms of any instrument or
agreement subordinating the same to the Secured Obligations) or effect any
voluntary redemption thereof;
(c)The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly make any payment on account of the any Subordinated Indebtedness or
any Indebtedness from time to time outstanding under the Subordinated
Indebtedness Documents which is prohibited under the terms of any instrument or
agreement subordinating the same to the Secured Obligations. Notwithstanding the
foregoing, the Borrower may agree to a decrease in the interest rate applicable
thereto or to a deferral of repayment of any of the principal of or interest on
the any Subordinated Indebtedness or any Indebtedness from time to time
outstanding under the Subordinated Indebtedness Documents beyond the current due
dates therefor or any other amendment that is expressly permitted by the terms
of the subordination agreement applicable to the any Subordinated Indebtedness
or any Indebtedness from time to time outstanding under the Subordinated
Indebtedness Documents.
SECTION .Sale and Leaseback Transactions
. The Borrower will not, nor will it permit any Subsidiary to, enter into any
Sale and Leaseback Transaction, other than Sale and Leaseback Transactions in
respect of which the net cash proceeds received in connection therewith does not
exceed $5,000,000 in the aggregate during any fiscal year of the Borrower,
determined on a consolidated basis for the Borrower and its Subsidiaries.
SECTION .Capital Expenditures
.




--------------------------------------------------------------------------------




(a)The Borrower will not, nor will it permit any Subsidiary to, expend, or be
committed to expend, in excess of the Annual Capex Basket (in the aggregate) for
Consolidated Capital Expenditures during any fiscal year of the Borrower;
provided that such Dollar limitation shall not be applicable if at the time of
the expending, or the being committed to expend, such amount in respect of
Consolidated Capital Expenditures and immediately after giving effect (on a pro
forma basis) thereto, the Leverage Ratio is less than or equal to 2.50 to 1.00.
(b)The amount of the Annual Capex Basket in any fiscal year shall be increased
by an amount equal to twenty five percent (25%) of the unused amount (if any) of
the Annual Capex Basket from the previous year, without giving effect to any
carryover amount. Consolidated Capital Expenditures in any fiscal year shall be
deemed to use first, the Annual Capex Basket for such fiscal year and, second,
any increase in the Annual Capex Basket pursuant to the amount (if any) carried
forward to such fiscal year pursuant to this Section 6.11(b).
SECTION .Financial Covenants
.
(a)Maximum Leverage Ratio. The Borrower will not permit the ratio (the “Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after December 31, 2014, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than 3.00 to 1.00.
(b)Minimum Fixed Charge Coverage Ratio. The Borrower will not permit the ratio
(the “Fixed Charge Coverage Ratio”), determined as of the end of each of its
fiscal quarters ending on and after December 31, 2014, of (i) (A) Consolidated
EBITDA, minus (B) expense for taxes paid in cash to (ii) Consolidated Fixed
Charges, in each case for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be less than (1) from the Effective
Date through and including the fiscal quarter of the Borrower ending on or about
December 31, 2015, 1.15 to 1.00 and (y) from and after the fiscal quarter of the
Borrower ending on or about March 31, 2016, 1.25 to 1.00.
Article XIII

Article XIVEvents of Default
If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed made;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09, in Article VI or in Article X;
(e)the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);
(f)the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;




--------------------------------------------------------------------------------




(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice but after the expiration of any applicable grace or
cure periods provided for in the applicable agreement or instrument under which
such Material Indebtedness was created) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Material Domestic Subsidiary or any Material Foreign
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Domestic Subsidiary or any Material Foreign Subsidiary for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
(i)the Borrower or any Material Domestic Subsidiary or any Material Foreign
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Domestic Subsidiary or any Material Foreign Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)the Borrower or any Material Domestic Subsidiary or any Material Foreign
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;
(k)one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 (to the extent not covered by independent third-party
insurance, with respect to which such insurer has been notified of the potential
claim and has not denied coverage) shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of forty-five (45) consecutive days during which execution shall not be
effectively stayed, or any an enforcement proceeding shall have been commenced
by any creditor upon such judgment;
(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(m)a Change in Control shall occur;
(n)any material provision of any Loan Document for any reason (other than as
expressly permitted under, or pursuant to the terms of, such Loan Document or
upon payment in full of all Obligations) ceases to be valid, binding and
enforceable in accordance with its terms (or the Borrower or any Subsidiary
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or
(o)any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Loan Document or by reason of the failure of the Administrative Agent to
take any action required to establish or maintain perfection, which is within
its control and is customarily performed by the Administrative Agent;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured




--------------------------------------------------------------------------------




Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Secured Obligations accrued hereunder and under
the other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.
Article XV



Article XVIThe Administrative Agent
Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders, on behalf of itself and any of its Affiliates that are Secured
Parties, and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Bank), and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” as used herein or in any other Loan Documents (or any
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance




--------------------------------------------------------------------------------




of any of the covenants, agreements or other terms or conditions set forth in
any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a Syndication Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their




--------------------------------------------------------------------------------




respective capacities as Syndication Agent as it makes with respect to the
Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral. Any execution and
delivery by the Administrative Agent of documents in connection with any such
release shall be without recourse to or warranty by the Administrative Agent.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and
(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;




--------------------------------------------------------------------------------




and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).
The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties, including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any Subsidiary of the Borrower
which is organized under the laws of the Netherlands, the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Secured
Parties in satisfaction of the Secured Obligations shall - conditionally upon
such payment not subsequently being avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, insolvency, preference,
liquidation or similar laws of general application - be deemed as satisfaction
of the corresponding amount of the Parallel Debt. The parties hereto acknowledge
and agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.
Article XVII



Article XVIIIMiscellaneous
SECTION .Notices
. (a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)if to the Borrower, to it at 7800 Woodley Avenue, Van Nuys, California 91406,
Attention of Kerry Shiba, Chief Financial Officer (Telecopy No. (818) 902-2506;
Telephone No. (818) 902-2700);
(ii)to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 S. Dearborn,
Chicago, Illinois  60603, Attention of Brandon Williams (Telecopy No. (888)
303-9732), with a copy to JPMorgan Chase Bank, N.A., 101 W. Broadway, Suite 840,
San Diego, California 92101, Attention of Anna Araya (Telecopy No. (310)
975-1353
(iii)if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 S. Dearborn,
Chicago, Illinois  60603, Attention of Chicago LC Agency Activity Team (Telecopy
No. (888) 292-9533; and
(iv)if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn, Chicago, Illinois  60603, Attention of Brandon Williams (Telecopy No.
(888) 303-9762);
(v)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire;
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(a)Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the




--------------------------------------------------------------------------------




Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(b)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.
(c)Electronic Systems.
(i)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, the Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
SECTION .Waivers; Amendments
. (a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(a)Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase




--------------------------------------------------------------------------------




the Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby (except that any
amendment or modification of the financial covenants in this Agreement (or
defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) (x) release the Borrower from its
obligations under Article X or (y) release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty, in
each case, without the written consent of each Lender, or (vii) except as
provided in clause (d) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.21 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender).
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.
(b)Notwithstanding the foregoing, this Agreement and any other Loan Document may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more credit
facilities (in addition to the Incremental Term Loans pursuant to an Incremental
Term Loan Amendment) to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.
(c)The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than (x) Swap Obligations and Banking Services
Obligations as to which arrangements satisfactory to the applicable Lender or
Lender Affiliate counterparty or provider shall have been made and (y)
Unliquidated Obligations), and the cash collateralization of all Unliquidated
Obligations in a manner satisfactory to the Administrative Agent,
(ii) constituting property being sold or disposed of if the Borrower certifies
to the Administrative Agent that the sale or disposition is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII, or (v) so long as no Default has
occurred and is continuing, in the sole discretion of Administrative Agent upon
the request of the Borrower, against any part of the Collateral with a fair
market value of less than $250,000 in the aggregate (on a cumulative basis)
during the term of this Agreement as such fair market value may be certified to
Administrative Agent by the Borrower in an officer’s certificate reasonably
acceptable in form and substance to the Administrative Agent. Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds




--------------------------------------------------------------------------------




of any sale, all of which shall continue to constitute part of the Collateral.
In addition, each of the Lenders, on behalf of itself and any of its Affiliates
that are Secured Parties, irrevocably authorizes the Administrative Agent, at
its option and in its discretion, (i) to subordinate any Lien on any assets
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(e), (ii)
in the event that the Borrower shall have advised the Administrative Agent that,
notwithstanding the use by the Borrower of commercially reasonable efforts to
obtain the consent of such holder (but without the requirement to pay any sums
to obtain such consent) to permit the Administrative Agent to retain its Liens
(on a subordinated basis as contemplated by clause (i) above), the holder of
such other Indebtedness requires, as a condition to the extension of such
credit, that the Liens on such assets granted to or held by the Administrative
Agent under any Loan Document be released, to release the Administrative Agent’s
Liens on such assets or (iii) to release the Administrative Agent’s Liens in
accordance with Section 8.14 of the Security Agreement.
(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Lenders having Revolving Credit Exposures and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Commitments at such time is obtained, but the consent of other
necessary Lenders is not obtained (any such Lender whose consent is necessary
but not obtained being referred to herein as a “Non-Consenting Lender”), then
the Borrower may elect to replace a Non-Consenting Lender as a Lender party to
this Agreement, provided that, concurrently with such replacement, (i) another
bank or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non‑Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non‑Consenting Lender by the Borrower
hereunder to and including the date of termination, including, without
limitation, payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. Notwithstanding the terms of this Agreement or any
amendment, waiver, consent or release with respect to any Loan Document,
Non-Consenting Lenders shall not be entitled to receive any fees or other
compensation paid to the Lenders in connection with any amendment, waiver,
consent or release approved in accordance with the terms of this Agreement by
the Required Lenders.
(e)[Intentionally Omitted].
(f)Except as otherwise expressly set forth herein, no Lender or Affiliate of a
Lender that obtains the benefit of the provisions of Section 2.18, any
Subsidiary Guaranty or any Collateral by virtue of the provisions hereof or any
other Loan Document shall have any voting rights or right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise (including with respect to the release or
impairment of any Collateral or notice of or consent to any amendment, waiver or
modification of the provisions hereof or of any other Loan Document) other than
in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Swap Agreements and Banking
Services Agreement in respect of any payment in full of the Secured Obligations
or the Maturity Date.
(g)Notwithstanding anything to the contrary contained herein, (i) if the
Administrative Agent and the Borrower shall have jointly identified an
ambiguity, omission, mistake, defect or inconsistency, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document; (ii) the Administrative Agent and the Borrower may amend or modify
this Agreement and any other Loan Document to grant a new Lien for the benefit
of the Secured Parties, extend an existing Lien over additional Collateral the
Loan Parties acquired in the future for the benefit of the Secured Parties or
join additional Persons as Loan Parties; and (iii) Security Agreements,
supplemental or joinder to the Guarantee and related documents executed by Loan
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any




--------------------------------------------------------------------------------




Lender or other Secured Parties if such amendment, supplement or waiver is
delivered in order (x) to comply with local law or advice of local counsel, (y)
to cure any ambiguity, omission, mistake, defect or inconsistency or (z) to
cause such Security Agreements, supplemental or joinder to the Subsidiary
Guaranty or such other related documents to be consistent with this Agreement
and the other Loan Documents
SECTION .Expenses; Indemnity; Damage Waiver
. (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates (limited, in the case of counsel,
to the reasonable fees, charges and disbursements of one primary counsel and one
local counsel in each applicable jurisdiction for the Administrative Agent and
the Lenders) in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender (limited, in the case of
counsel, to the fees, charges and disbursements of one primary counsel and one
additional local counsel in each applicable jurisdiction for the Administrative
Agent and one additional counsel for all of the Lenders and additional counsel
as the Administrative Agent or any Lender or group of Lenders determines are
necessary in light of actual or potential conflicts of interest or the
availability of different claims or defenses) in connection with the enforcement
or protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit (including the fees
and expenses associated with other advisors and professionals engaged by the
Administrative Agent or the Lenders).
(a)The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by the Borrower or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) a material
breach in bad faith by such Indemnitee of its express obligations under the Loan
Documents pursuant to a claim initiated by the Borrower. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.
(b)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Borrower’s failure to pay any such
amount shall not relieve the Borrower of any default in the payment thereof);
provided that the unreimbursed




--------------------------------------------------------------------------------




expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such.
(c)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
(d)All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.
SECTION .Successors and Assigns
. (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(a)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(A)the Borrower (provided that (1) the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof and (2) the Borrower’s withholding consent to an
assignment to a distressed-debt fund or a vulture fund shall not be deemed to be
unreasonable); provided, further, that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under any of clauses (a), (b), (h), (i) or (j)
of Article VII has occurred and is continuing, any other assignee;
(B)the Administrative Agent;
(C)the Issuing Bank; and
(D)the Swingline Lender.
(i)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent




--------------------------------------------------------------------------------




and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders; and
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non‑public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(ii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iii)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(iv)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.




--------------------------------------------------------------------------------




(b)Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(c)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION .Survival
. All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.




--------------------------------------------------------------------------------




SECTION .Counterparts; Integration; Effectiveness; Electronic Execution
. This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy,
e-mailed.pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
SECTION .Severability
. Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION .Right of Setoff
. If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Subsidiary Guarantor against any of and all of the Secured
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The applicable Lender shall notify the Borrower
and the Administrative Agent of such set-off or application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
SECTION .Governing Law; Jurisdiction; Consent to Service of Process
. (a) This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(a)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.




--------------------------------------------------------------------------------




(b)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION .WAIVER OF JURY TRIAL; CALIFORNIA JUDICIAL REFERENCE
. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE “COURT”) BY OR AGAINST THE BORROWER OR THE LENDERS IN CONNECTION WITH ANY
CONTROVERSY, DISPUTE OR CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) (EACH, A “CLAIM”) AND THE WAIVER SET FORTH
IN THE PRECEDING PARAGRAPH IS NOT ENFORCEABLE IN SUCH ACTION OR PROCEEDING, THE
BORROWER AND THE LENDERS (BY ITS ACCEPTANCE HEREOF) AGREE AS FOLLOWS:


(1) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN PARAGRAPH (2) BELOW, ANY
CLAIM WILL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.2,
including any revision or replacement of such statutes or rules hereafter
enacted. THE BORROWER AND THE LENDERS INTEND THIS GENERAL REFERENCE AGREEMENT TO
BE SPECIFICALLY ENFORCEABLE IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638, including any revision or replacement of such statute or
rule hereafter enacted. EXCEPT AS OTHERWISE PROVIDED IN THIS AND THE OTHER
RELATED DOCUMENTS, VENUE FOR THE REFERENCE PROCEEDING WILL BE IN THE STATE OR
FEDERAL COURT IN THE COUNTY OR DISTRICT WHERE VENUE IS OTHERWISE APPROPRIATE
UNDER APPLICABLE LAW.


(2) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY; (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING, WITHOUT
LIMITATION, SET-OFF); (C) APPOINTMENT OF A RECEIVER; AND (D) TEMPORARY,
PROVISIONAL OR ANCILLARY REMEDIES (INCLUDING, WITHOUT LIMITATION, WRITS OF
ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS OR PRELIMINARY
INJUNCTIONS). THIS DOCUMENT DOES NOT LIMIT THE RIGHT OF THE BORROWER OR THE
LENDERS TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN
CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT
OF THE BORROWER OR THE LENDERS TO A REFERENCE PROCEEDING PURSUANT TO THIS
AGREEMENT.


(3) UPON THE WRITTEN REQUEST OF THE BORROWER OR THE LENDERS, THE BORROWER AND
THE LENDERS SHALL SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR
JUSTICE. IF THE BORROWER AND THE LENDERS DO NOT AGREE UPON A REFEREE WITHIN




--------------------------------------------------------------------------------




TEN (10) DAYS OF SUCH WRITTEN REQUEST THEN THE BORROWER OR THE LENDERS MAY
REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 640(B), INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTE
OR RULE HEREAFTER ENACTED.


(4) ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL,
SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN THE BORROWER OR THE
LENDERS SO REQUESTS, A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE
PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL
HAVE THE OBLIGATION TO ARRANGE FOR AND PAY COSTS OF THE COURT REPORTER, PROVIDED
THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE
PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.


(5) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE BORROWER AND
THE LENDERS SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND MAY ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA. THE REFEREE SHALL APPLY THE RULES OF EVIDENCE
APPLICABLE TO PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE
ALL ISSUES IN ACCORDANCE WITH APPLICABLE STATE AND FEDERAL LAW. THE REFEREE
SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY
MOTION WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING, WITHOUT LIMITATION,
MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY JUDGMENT. THE REFEREE SHALL REPORT THE
REFEREE’S DECISION, WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND
CONCLUSIONS OF LAW.


(6) THE BORROWER AND THE LENDERS RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN
A GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY.
SECTION .Headings
. Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
SECTION .Confidentiality
. Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) on a confidential
basis to (1) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein or (2) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Borrower or (i) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the




--------------------------------------------------------------------------------




Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION .USA PATRIOT Act
. Each Lender that is subject to the requirements of the Patriot Act hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies such
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.
SECTION .Appointment for Perfection
. Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the Secured
Parties, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession or control. Should any Lender
(other than the Administrative Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.
SECTION .Releases of Subsidiary Guarantors and Collateral
.
(a)A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise.




--------------------------------------------------------------------------------




Upon any sale or other disposition (other than any lease or license) by any Loan
Party (other than to the Borrower or any Subsidiary) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Collateral Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.
(b)Further, the Administrative Agent shall (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower (with such supporting
information as is reasonably required by the Administrative Agent), release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if (i)
such Subsidiary Guarantor is no longer a Material Domestic Subsidiary or (ii)
such Subsidiary Guarantor becomes an Excluded Subsidiary.
(c)At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Banking Services
Obligations, Swap Obligations, and other Obligations expressly stated to survive
such payment and termination or for which other arrangements satisfactory to the
applicable Lender or Lender’s Affiliate counterparty or provider shall have been
made and Unliquidated Obligations) shall have been paid in full in cash, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding (or shall have been fully cash collateralized), the Subsidiary
Guaranty and all obligations (other than those expressly stated to survive such
termination) of each Subsidiary Guarantor thereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any Person.
SECTION .Interest Rate Limitation
. Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
SECTION .No Advisory or Fiduciary Responsibility
. In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.




--------------------------------------------------------------------------------




Article XIX



Article XXBorrower Guarantee
SECTION .Guarantee
.
(a)In order to induce the Lenders to extend credit to the Borrower hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Borrower hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Specified Ancillary Obligations of the
Subsidiaries. The Borrower further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.
(b)The Borrower waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Borrower hereunder shall not be affected by (i) the failure
of any applicable Lender (or any of its Affiliates) to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of any Banking Services Agreement, any Swap Agreement or otherwise;
(ii) any extension or renewal of any of the Specified Ancillary Obligations;
(iii) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, any other Loan Document, any
Banking Services Agreement, any Swap Agreement or other agreement; (iv) any
default, failure or delay, willful or otherwise, in the performance of any of
the Specified Ancillary Obligations; (v) the failure of any applicable Lender
(or any of its Affiliates) to take any steps to perfect and maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Specified Ancillary Obligations, if any; (vi) any change in the
corporate, partnership or other existence, structure or ownership of any
Subsidiary or any other guarantor of any of the Specified Ancillary Obligations;
(vii) the enforceability or validity of the Specified Ancillary Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Specified
Ancillary Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Subsidiary or any other guarantor of
any of the Specified Ancillary Obligations, for any reason related to this
Agreement, any other Loan Document, any Banking Services Agreement, any Swap
Agreement, or any provision of applicable law, decree, order or regulation of
any jurisdiction purporting to prohibit the payment by such Subsidiary or any
other guarantor of the Specified Ancillary Obligations, of any of the Specified
Ancillary Obligations or otherwise affecting any term of any of the Specified
Ancillary Obligations; or (viii) any other act, omission or delay to do any
other act which may or might in any manner or to any extent vary the risk of the
Borrower or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of the Borrower to
subrogation.
(c)The Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Specified
Ancillary Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any
applicable Lender (or any of its Affiliates) to any balance of any deposit
account or credit on the books of the Administrative Agent, the Issuing Bank or
any Lender in favor of any Subsidiary or any other Person.
(d)The obligations of the Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Specified Ancillary Obligations, any impossibility in the performance of
any of the Specified Ancillary Obligations or otherwise.
(e)The Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Specified Ancillary Obligations in its
discretion).




--------------------------------------------------------------------------------




(f)In furtherance of the foregoing and not in limitation of any other right
which any applicable Lender (or any of its Affiliates) may have at law or in
equity against the Borrower by virtue hereof, upon the failure of any Subsidiary
to pay any Specified Ancillary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Borrower hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to such applicable Lender (or any of its Affiliates) in cash an amount
equal to the unpaid principal amount of such Specified Ancillary Obligations
then due, together with accrued and unpaid interest thereon. The Borrower
further agrees that if payment in respect of any Specified Ancillary Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York, Chicago or any other Eurocurrency Payment Office and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Specified Ancillary
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any applicable Lender (or any of its Affiliates),
disadvantageous to such applicable Lender (or any of its Affiliates) in any
material respect, then, at the election of such applicable Lender, the Borrower
shall make payment of such Specified Ancillary Obligation in Dollars (based upon
the applicable Equivalent Amount in effect on the date of payment) and/or in New
York, Chicago or such other Eurocurrency Payment Office as is designated by such
applicable Lender (or its Affiliate) and, as a separate and independent
obligation, shall indemnify such applicable Lender (and any of its Affiliates)
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.
(g)Upon payment by the Borrower of any sums as provided above, all rights of the
Borrower against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).
(h)Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.
(i)The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Borrower shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article X voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Borrower intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION .California Waivers
. To the extent California law applies, in addition to and not in lieu of any
other provisions of this Article X, the Borrower represents, warrants, covenants
and agrees as follows:
(a)The obligations of the Borrower under this Article X shall be performed
without demand by any Secured Party and shall be unconditional irrespective of
the genuineness, validity, regularity or enforceability of any of the Loan
Documents, Swap Agreements or Banking Services Agreements, and without regard to
any other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. The Borrower hereby waives any and all
benefits and defenses under California Civil Code Section 2810 and agrees that
by doing so the Borrower shall be liable even if the relevant Subsidiary had no
liability at the time of execution of the applicable Loan Documents, Swap
Agreements or Banking Services Agreements, or thereafter ceases to be liable.
The Borrower hereby waives any and all benefits and defenses under California
Civil Code Section 2809 and agrees that by doing so the Borrower’s liability may
be larger in amount and more burdensome than that of the Subsidiaries. The
Borrower hereby waives the benefit of all principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Article X and agrees that the Borrower’s obligations shall not be affected by
any circumstances, whether or not referred to in this Article X which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor.
The Borrower hereby waives the benefits of any right of discharge under any and
all statutes or other laws relating to guarantors or sureties and any other
rights of sureties and guarantors thereunder.
(b)In accordance with Section 2856 of the California Civil Code, the Borrower
hereby waives all rights and defenses arising out of an election of remedies by
any Secured Party even though that election of




--------------------------------------------------------------------------------




remedies, such as a nonjudicial foreclosure with respect to security for the
Secured Obligations, has destroyed or otherwise impaired the Borrower’s rights
of subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise. The
Borrower hereby authorizes and empowers the Secured Parties to exercise, in
their sole and absolute discretion, any right or remedy, or any combination
thereof, which may then be available, since it is the intent and purpose of the
Borrower that its obligations under this Article X shall be absolute,
independent and unconditional under any and all circumstances. Specifically, and
without in any way limiting the foregoing, the Borrower hereby waives any rights
of subrogation, indemnification, contribution or reimbursement arising under
Sections 2846, 2847, 2848 and 2849 of the California Civil Code or any other
right of recourse to or with respect to any Subsidiary, any constituent of any
Subsidiary, any other Person, or the assets or property of any of the foregoing
or to any collateral for the Secured Obligations until (i) all of the Secured
Obligations have been indefeasibly paid and satisfied in full in cash and the
Commitments have terminated or expired, (ii) all obligations owed to the Secured
Parties under the Loan Documents, the Swap Agreements and the Banking Services
Agreements have been fully performed, (iii) the Secured Parties have released,
transferred or disposed of all their right, title and interest in such
collateral or any other security for the Secured Obligations and (iv) there has
expired the maximum possible period thereafter during which any payment made by
the Borrower, any Subsidiary Guarantor or others to any Secured Party with
respect to the Secured Obligations or any other obligations owed to the Secured
Parties under the Loan Documents, the Swap Agreements and the Banking Services
Agreements could be deemed a preference under the Bankruptcy Code of the United
States. In connection with the foregoing, the Borrower expressly waives any and
all rights of subrogation against any Subsidiary, and the Borrower hereby waives
any rights to enforce any remedy which any Secured Party may have against any
Subsidiary and any right to participate in any collateral for the Secured
Obligations. The Borrower recognizes that, pursuant to Section 580d of the
California Code of Civil Procedure, the Secured Parties’ realization through
nonjudicial foreclosure upon any real property constituting security for the
Secured Obligations could terminate any right of the Secured Parties to recover
a deficiency judgment against any Subsidiary, thereby terminating subrogation
rights which other parties might otherwise might have against such Subsidiary.
In the absence of an adequate waiver, such a termination of subrogation rights
could create a defense to enforcement of this Article X against such parties.
The Borrower’s hereby unconditionally and irrevocably waives any such defense.
(c)In addition to and without in any way limiting the foregoing, the Borrower
hereby subordinates any and all Indebtedness of each Subsidiary now or hereafter
owed to the Borrower to the prior indefeasible payment in full in cash of all
the Secured Obligations owed by the Borrower or any of its Subsidiaries to the
Secured Parties and the termination or expiration of the Commitments and agrees
with the Secured Parties that until (i) all of the Secured Obligations have been
indefeasibly paid and satisfied in full in cash and the Commitments have
terminated or expired, (ii) all obligations owed to the Secured Parties under
the Loan Documents, the Swap Agreements and the Banking Services Agreements have
been fully performed, (iii) the Secured Parties have released, transferred or
disposed of all their right title and interest in such collateral or any other
security for the Secured Obligations and (iv) there has expired the maximum
possible period thereafter during which any payment made by the Borrower, any
Subsidiary or others to the Secured Parties with respect to the Secured
Obligations or any other obligations owed to the Secured Parties under the Loan
Documents, the Swap Agreements or the Banking Services Agreements could be
deemed a preference under the Bankruptcy Code of the United States, the Borrower
shall not demand or accept any payment of principal or interest from any
Subsidiary, claim any offset or other reduction of the Borrower’s obligations
hereunder because of any such Indebtedness, nor take any action to obtain any of
the collateral for the Secured Obligations. If any amount shall nevertheless be
paid to the Borrower by any Subsidiary or another guarantor, such amount shall
be held in trust for the benefit of the Secured Parties and shall forthwith be
paid to the Secured Parties. Further, the Borrower shall have no right of
recourse against the Secured Parties by reason of any action any Secured Party
may take or omit to take under the provisions of this Article X or under the
provisions of any of the Loan Documents, Swap Agreements or Banking Services
Agreements. Without limiting the generality of the foregoing, the Borrower
hereby waives, to the fullest extent permitted by law, diligence in collecting
the Secured Obligations, presentment, demand for payment, protest, all notices
with respect to this Article X or any other Loan Document, Swap Agreement or
Banking Services Agreement which may be required by statute, rule of law or
otherwise to preserve the Secured Parties’ rights against the Borrower under
this Article X, including, but not limited to, notice of acceptance, notice of
any amendment of the Loan Documents, any Swap Agreement or any Banking Services
Agreement, notice of the occurrence of any default, notice of intent to
accelerate, notice of acceleration,




--------------------------------------------------------------------------------




notice of dishonor, notice of foreclosure, notice of protest, and notice of the
incurring by any Subsidiary of any obligation or Indebtedness.
(d)Without limiting the foregoing, the Borrower waives (i) all rights of
subrogation, reimbursement, indemnification, and contribution and any other
rights and defenses that are or may become available to the Borrower by reason
of California Civil Code Sections 2787 to 2855, inclusive, including any and all
rights or defenses the Borrower may have by reason of protection afforded to any
Subsidiary with respect to any of the obligations of the Borrower under this
Article X by reason of a nonjudicial foreclosure or pursuant to the
antideficiency or other laws of the State of California limiting or discharging
the Secured Obligations. Without limiting the generality of the foregoing, the
Borrower hereby expressly waives any and all benefits under (i) California Code
of Civil Procedure Section 580a (which Section, if the Borrower had not given
this waiver, would otherwise limit the Borrower’s liability after a nonjudicial
foreclosure sale to the difference between the obligations of the Borrower under
this Article X and the fair market value of the property or interests sold at
such nonjudicial foreclosure sale), (ii) California Code of Civil Procedure
Sections 580b and 580d (which Sections, if the Borrower had not given this
waiver, would otherwise limit the Secured Parties’ right to recover a deficiency
judgment with respect to purchase money obligations and after a nonjudicial
foreclosure sale, respectively), and (iii) California Code of Civil Procedure
Section 726 (which Section, if the Borrower had not given this waiver, among
other things, would otherwise require the Secured Parties to exhaust all of
their security before a personal judgment could be obtained for a deficiency).
(e)Likewise, the Borrower waives (i) any and all rights and defenses available
to the Borrower under California Civil Code Sections 2899 and 3433 and (ii) any
rights or defenses it may have with respect to its obligations as a guarantor by
reason of any election of remedies by any Secured Party.
(f)The Borrower further waives all rights and defenses that it may have because
any Subsidiary’s debt is secured by real property. This means, among other
things, that:
(i)The Secured Parties may collect from the Borrower without first foreclosing
on any real or personal property collateral pledged by the applicable
Subsidiary.
(ii)If any Secured Party forecloses on any real property collateral pledged by a
Subsidiary:
(A)the amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.
(B)the Secured Parties may collect from the Borrower even if the Secured
Parties, by foreclosing on the real property collateral, have destroyed any
rights the Borrower may have to collect from the Subsidiaries.
This is an unconditional and irrevocable waiver of any rights and defenses the
Borrower may have because any Subsidiary’s debt evidenced by the Loan Documents,
any Swap Agreement or any Banking Services Agreement is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.


(g)Nothing herein shall be deemed to limit the right of any Secured Party to
recover in accordance with California Code of Civil Procedure Section 736 (as
such Section may be amended from time to time), any costs, expenses, liabilities
or damages, including reasonable attorneys’ fees and costs, incurred by any
Secured Party and arising from any covenant, obligation, liability,
representation or warranty contained in any indemnity agreement given to any
Secured Party, or any order, consent decree or settlement relating to the
cleanup of Hazardous Materials or any other “environmental provision” (as
defined in such Section 736) relating to any of the Collateral or any portion
thereof or the right of the Secured Parties to waive, in accordance with the
California Code of Civil Procedure Section 726.5 (as such Section may be amended
from time to time), the security as to any parcel of any Collateral that is
“environmentally impaired” or is an “affected parcel” (as such terms are defined
in such Section 726.5), and as to any personal property attached to such parcel,
and thereafter to exercise against the Borrower or any Subsidiary, to the extent
permitted by such Section 726.5, the rights and remedies of any unsecured
creditor, including reduction of the Secured Parties’ claim against the Borrower
and its Subsidiaries to judgment, and any other rights and remedies permitted by
law.
(h)The provisions of this Section 10.02 shall survive any satisfaction and
discharge of the Borrower and the Subsidiary Guarantors by virtue of any
payment, court order or any applicable law, except the




--------------------------------------------------------------------------------




payment in full in cash and complete satisfaction of the Secured Obligations and
the termination or expiration of the Commitments.
[Signature Pages Follow]






Signature Page to Credit Agreement
Superior Industries International, Inc.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
SUPERIOR INDUSTRIES INTERNATIONAL, INC.,
as the Borrower
By             
Name:
Title:
JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent
By             
Name:
Title:
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Syndication Agent
By             
Name:
Title:






--------------------------------------------------------------------------------








Signature Page to Credit Agreement
[_____]




SCHEDULE 2.01
COMMITMENTS
LENDER
COMMITMENT
JPMORGAN CHASE BANK, N.A.
$60,000,000
WELLS FARGO BANK, NATIONAL ASSOCIATION
$40,000,000
 
 
AGGREGATE COMMITMENT
$100,000,000







2




EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:        





--------------------------------------------------------------------------------




2.
Assignee:        

[and is an Affiliate/Approved Fund of [identify Lender] Select as applicable.]
3.
Borrower(s):    Superior Industries International, Inc.    

4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    The Credit Agreement dated as of December 19, 2014 among
Superior Industries International, Inc., the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents parties thereto

6.
Assigned Interest:

Aggregate Amount of
Commitment/Loans for
all Lenders
Amount of Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/Loans Set forth, so at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:            
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:            
Title:
Consented to and Accepted:
JPMORGAN CHASE BANK, N.A.,
Administrative Agent and Issuing Bank and Swingline Lender




--------------------------------------------------------------------------------




By:                
Title:
[Consented to:] To be added only if the consent of the Borrower is required by
the terms of the Credit Agreement.
SUPERIOR INDUSTRIES INTERNATIONAL, INC.
By:                
Title:






2




ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
2.Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.




--------------------------------------------------------------------------------




3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.






2




EXHIBIT B
[RESERVED]










2




EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
December 19, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Superior Industries International,
Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[__________] with respect thereto].




--------------------------------------------------------------------------------




2.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
4.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
5.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]
By: ____________________________________
Name:
Title:
Accepted and agreed to as of the date first written above:
SUPERIOR INDUSTRIES INTERNATIONAL, INC.
By: ______________________________________
Name:
Title:
Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
By: ______________________________________
Name:
Title:




--------------------------------------------------------------------------------










3




EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
December 19, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Superior Industries International,
Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[__________]] [and] [a commitment with respect to Incremental Term
Loans of $[__________]].
2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.




--------------------------------------------------------------------------------




5.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
6.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
7.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By: ____________________________________
Name:
Title:
Accepted and agreed to as of the date first written above:
SUPERIOR INDUSTRIES INTERNATIONAL, INC.
By: ______________________________________
Name:
Title:
Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
By: ______________________________________
Name:
Title:




--------------------------------------------------------------------------------










2




EXHIBIT E
LIST OF CLOSING DOCUMENTS
SUPERIOR INDUSTRIES INTERNATIONAL, INC.
CREDIT FACILITIES
December 19, 2014
LIST OF CLOSING DOCUMENTS Each capitalized term used herein and not defined
herein shall have the meaning assigned to such term in the above-defined Credit
Agreement. Items appearing in bold and italics shall be prepared and/or provided
by the Borrower and/or Borrower’s counsel.
A.
LOAN DOCUMENTS

1.
Credit Agreement (the “Credit Agreement”) by and among Superior Industries
International, Inc., a California corporation (the “Borrower”), the institutions
from time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase
Bank, N.A., in its capacity as Administrative Agent for itself and the other
Lenders (the “Administrative Agent”), evidencing a revolving credit facility to
the Borrower from the Lenders in an initial aggregate principal amount of
$100,000,000.

SCHEDULES
Schedule 2.01
--
Commitments
Schedule 2.06
--
Existing Letters of Credit
Schedule 3.01
--
Subsidiaries
Schedule 6.01
--
Existing Indebtedness
Schedule 6.02
--
Existing Liens
Schedule 6.04
--
Existing Investments





--------------------------------------------------------------------------------




EXHIBITS
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
Reserved
Exhibit C
--
Form of Increasing Lender Supplement
Exhibit D
--
Form of Augmenting Lender Supplement
Exhibit E
--
List of Closing Documents
Exhibit F-1
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit F-2
--
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit F-3
--
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit F-4
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit G-1
--
Form of Borrowing Request
Exhibit G-2
--
Form of Interest Election Request
Exhibit H
--
Form of Note
 
 
 



2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

3.
Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent.

4.
Pledge and Security Agreement executed by the Loan Parties, together with
pledged instruments and allonges, stock certificates, stock powers executed in
blank, pledge instructions and acknowledgments, as appropriate.

Exhibit A
--
Legal and Prior Names; Principal Place of Business and Chief Executive Office;
FEIN; State Organization Number and Jurisdiction of Incorporation
Exhibit B
--
Patents, Copyrights and Trademarks Protected under Federal Law
Exhibit C
--
[Intentionally Omitted]
Exhibit D
--
List of Instruments, Pledged Securities and other Investment Property
Exhibit E
--
UCC Financing Statement Filing Locations
Exhibit F
--
Commercial Tort Claims
Exhibit G
--
Grantors
Exhibit H
--
Deposit Accounts; Securities Accounts
Exhibit I
--
Amendment



5.
Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

Schedule A
-    Registered Trademarks; Trademark and Service Mark Applications; Other
Trademarks



6.
Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property casualty insurance policies of the Borrower and each
Subsidiary Guarantor, together with separate lender loss payable endorsements
and (y) additional insured with respect to the liability insurance of the
Borrower and each Subsidiary Guarantor, together with separate additional
insured endorsements.





--------------------------------------------------------------------------------




B.UCC DOCUMENTS
1.
UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.

2.
UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.

C.CORPORATE DOCUMENTS
1.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

2.
Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

D.OPINIONS
1.
Opinion of Winston & Strawn LLP, counsel for the Loan Parties.

E.CLOSING CERTIFICATES AND MISCELLANEOUS
1.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) that all of the representations
and warranties contained in Article III of the Credit Agreement are true and
correct and (ii) that no Default or Event of Default has occurred and is then
continuing.

2.
A Certificate of the chief financial officer of the Borrower in form and
substance satisfactory to the Administrative Agent supporting the conclusions
that, after giving effect to the Transactions, the Borrower and its
Subsidiaries, taken as a whole, are Solvent and will be Solvent subsequent to
incurring the indebtedness in connection with the Transactions.

F.POST-CLOSING DOCUMENTS
1.
Foreign pledge agreements and related instruments.

2.
Foreign pledge opinions.







2




EXHIBIT F-1
FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Superior Industries International, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code




--------------------------------------------------------------------------------




and (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date: __________, 20[__]









2




EXHIBIT F-2
FORM oF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Superior Industries International, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.




--------------------------------------------------------------------------------




The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
Date: ________ __, 20[__]









1




EXHIBIT F-3
FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Superior Industries International, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate




--------------------------------------------------------------------------------




changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
 
 
Date: ________ __, 20[__]



EXHIBIT F-4
FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Superior Industries International, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided




--------------------------------------------------------------------------------




on this certificate changes, the undersigned shall promptly so inform the
Borrower and the Administrative Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date: ________ __, 20[__]



EXHIBIT G-1
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
[10 South Dearborn
Chicago, Illinois 60603
Attention: [__________]
Facsimile: [__________]]
With a copy to:
101 W. Broadway, Suite 840
San Diego, California 92101
Attention: Anna Araya
Facsimile: (310) 975-1353
Re: Superior Industries International, Inc.
[Date]




--------------------------------------------------------------------------------




Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Superior Industries International,
Inc. (the “Borrower”), the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:
1.
Aggregate principal amount of Borrowing: Not less than applicable amounts
specified in Section 2.02(c). __________

2.
Date of Borrowing (which shall be a Business Day): __________

3.
Type of Borrowing (ABR or Eurodollar): __________

4.
Interest Period and the last day thereof (if a Eurodollar Borrowing): Which must
comply with the definition of “Interest Period” and end not later than the
Maturity Date. __________

5.
Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed: __________

[Signature Page Follows]
The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and] To be included only for Borrowings on the
Effective Date. 4.02 of the Credit Agreement are satisfied as of the date
hereof.
Very truly yours,
SUPERIOR INDUSTRIES INTERNATIONAL, INC.,
as the Borrower
By:            
Name:
Title:
EXHIBIT G-2
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
[10 South Dearborn




--------------------------------------------------------------------------------




Chicago, Illinois 60603
Attention: [__________]
Facsimile: [__________]]
Re: [Borrower]
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Superior Industries International,
Inc. (the “Borrower”), the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such [conversion][continuation] requested hereby:
1.
List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing: __________

2.
Aggregate principal amount of resulting Borrowing: __________

3.
Effective date of interest election (which shall be a Business Day): __________

4.
Type of Borrowing (ABR or Eurodollar): __________

5.
Interest Period and the last day thereof (if a Eurodollar Borrowing): Which must
comply with the definition of “Interest Period” and end not later than the
Maturity Date. __________

[Signature Page Follows]
Very truly yours,
SUPERIOR INDUSTRIES INTERNATIONAL, INC.,
as Borrower
By:            
Name:
Title:




--------------------------------------------------------------------------------




EXHIBIT H
[FORM OF]
NOTE
[__________], 2014
FOR VALUE RECEIVED, the undersigned, SUPERIOR INDUSTRIES INTERNATIONAL, INC., a
California corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY
to [NAME OF LENDER] or its registered assigns (the “Lender”) the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to the “Credit Agreement” (as defined below) on the Maturity Date or on such
earlier date as may be required by the terms of the Credit Agreement.
Capitalized terms used herein and not otherwise defined herein are as defined in
the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement. Interest hereunder is due and payable at such times and on
such dates as set forth in the Credit Agreement.
At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurodollar Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of December 19, 2014 by and among the
Borrower, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding such Lender’s Commitment,
the indebtedness of the Borrower resulting from each such Loan to it being
evidenced by this Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.
This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns. The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.
This Note shall be construed in accordance with and governed by the law of the
State of New York.
*****
[BORROWER]




--------------------------------------------------------------------------------




By:            
Name:
Title:






2








--------------------------------------------------------------------------------




SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS
Date
Amount of Loan
Interest Period/Rate
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------










